Exhibit 10.1

 

EXECUTION VERSION

AMENDED AND RESTATED

OPERATING AGREEMENT

PZENA INVESTMENT MANAGEMENT, LLC

(A Delaware Limited Liability Company)

Organized as of
November 27, 1995

Restated as of
January 3, 1996

Amended and Restated as of
January 3, 2005

Further Amended and Restated as of
January 3, 2006

Further Amended and Restated as of
December 31, 2006,
as amended as of March 31, 2007

Further Amended and Restated as of
October 30, 2007

Further Amended and Restated as of
December 30, 2019

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

ARTICLE I

 

GENERAL PROVISIONS

 

1

1.01

 

Formation, Continuation and Name

 

1

1.02

 

Principal Place of Business; Registered Office

 

2

1.03

 

Purposes and Powers

 

2

1.04

 

Organization

 

3

1.05

 

Classes and Sub-Classes of Members

 

3

1.06

 

Classes of Units

 

3

1.07

 

Register of Members

 

4

1.08

 

Certain Definitions

 

4

1.09

 

Construction

 

14

ARTICLE II

 

CAPITALIZATION

 

14

2.01

 

Contributions

 

14

2.02

 

Additional Capital Contributions

 

15

2.03

 

Members and the Executive Committee Not Liable

 

15

2.04

 

Capital Accounts

 

15

ARTICLE III

 

INCOME AND LOSSES; ALLOCATION; DISTRIBUTIONS

 

16

3.01

 

Allocation of Company Income and Loss

 

16

3.02

 

Tax Allocations

 

17

3.03

 

Distributions

 

18

3.04

 

Tax Distributions

 

19

3.05

 

Restrictions on Distributions

 

19

3.06

 

Withholding

 

20

3.07

 

Indemnification and Reimbursement for Payments on Behalf of a Member

 

20

ARTICLE IV

 

COSTS AND EXPENSES

 

20

4.01

 

Operating Costs

 

20

ARTICLE V

 

MEMBERS

 

21

5.01

 

Liability of Members

 

21

5.02

 

Management of Business

 

21

5.03

 

Withdrawal

 

21

5.04

 

Substitute Member

 

21

-i-

DB1/ 109886103.10

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

5.05

 

Power of Attorney

 

22

5.06

 

Voting

 

23

5.07

 

Non-Solicitation/Non Compete

 

23

5.08

 

Confidentiality; Work for Hire

 

25

5.09

 

New Class B Members and Issuance of Class B Units

 

27

5.10

 

Investment Representations of Members

 

28

5.11

 

Relationship With the Managing Member

 

28

ARTICLE VI

 

TRANSFER OF UNITS

 

31

6.01

 

Transfer of Units

 

32

6.02

 

Vesting and Forfeiture of Units

 

32

6.03

 

Drag Along Rights

 

34

ARTICLE VII

 

MANAGING MEMBER; EXECUTIVE COMMITTEE; OFFICERS

 

35

7.01

 

Powers of the Managing Member

 

35

7.02

 

Executive Committee

 

36

7.03

 

Administrative Officers

 

36

7.04

 

Binding Company

 

36

7.05

 

Reliance by Third Parties

 

37

7.06

 

Duties of Managing Member, the Executive Committee and Employee Members

 

37

7.07

 

Liability of Managing Member and the Executive Committee

 

37

7.08

 

Indemnification, Reliance and Fiduciary Duty

 

37

ARTICLE VIII

 

DISSOLUTION, LIQUIDATION AND TERMINATION OF THE COMPANY

 

39

8.01

 

Dissolution

 

39

8.02

 

Liquidation

 

40

ARTICLE IX

 

RESERVES UPON DISSOLUTION

 

40

9.01

 

Reserves

 

40

9.02

 

Distribution of Reserves

 

40

-ii-

DB1/ 109886103.10

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

ARTICLE X

 

ACCOUNTING

 

41

10.01

 

Accounts of the Company

 

41

10.02

 

Annual Reports to Members

 

41

10.03

 

Tax Returns and Tax Elections

 

41

10.04

 

Tax Matters Representative

 

42

10.05

 

No Further Rights to Books and Records

 

43

ARTICLE XI

 

MISCELLANEOUS

 

43

11.01

 

Amendments

 

43

11.02

 

Severability

 

45

11.03

 

Notices

 

45

11.04

 

No Waiver

 

45

11.05

 

Copy on File

 

45

11.06

 

Governing Law

 

45

11.07

 

Binding Effect

 

45

11.08

 

Entire Agreement

 

46

11.09

 

Other Activities

 

46

11.10

 

Further Assurances

 

46

11.11

 

Counterparts

 

46

11.12

 

Table of Contents and Captions Not Part of Agreement

 

46

11.13

 

Waiver of Right to Partition

 

46

 

 

Exhibit A – 2006 Plan

Exhibit B – Exchange Rights of Class B Members

Exhibit C – Registration Rights Agreement

Exhibit D – Exchange Rights of Class B-1 Members

 

 

-iii-

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED OPERATING AGREEMENT
OF
PZENA INVESTMENT MANAGEMENT, LLC

This Amended and Restated Operating Agreement made as of November 27, 1995,
restated as of January 3, 1996, further amended and restated as of January 3,
2005, further amended and restated as of January 3, 2006, further amended and
restated as of December 31, 2006, further amended as of March 31, 2007, further
amended and restated as of October 30, 2007 and further amended and restated as
of December 30, 2019 by and among Pzena Investment Management, Inc., a Delaware
corporation (“Pzena Inc”), and each other person that executes and delivers a
counterpart of this Agreement and is included in the Register of Members.
Capitalized terms used herein without definition have the meanings set forth in
Section 1.08.

WHEREAS, Pzena Investment Management, LLC was formed on November 27, 1995
pursuant to and in accordance with the Delaware Limited Liability Company Act (6
Del. C. § 18‑101, et seq.) (the “Act”);

WHEREAS, the obligations of the Members are governed pursuant to a certain
Amended and Restated Operating Agreement of Pzena Investment Management, LLC,
dated as of October 30, 2007, and as subsequently amended (as so amended, the
“2007 Operating Agreement”);

WHEREAS, the Members desire to amend and restate the 2007 Operating Agreement on
the terms herein provided; and

WHEREAS, the Members desire to participate in the Company for the purposes
described herein.

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby amend and restate
the 2007 Operating Agreement in its entirety on the foregoing and following
terms and conditions:

ARTICLE I
GENERAL PROVISIONS

1.01Formation, Continuation and Name. The Company has been formed under the laws
of the State of Delaware. The Managing Member and the other Members hereby agree
to continue the Company under and pursuant to the terms of the Act and agree
further that the rights, duties and obligations of the Members shall be as
provided in the Act except as otherwise provided in this Agreement. The name of
the Company shall be Pzena Investment Management, LLC, provided that the
Managing Member shall have the right to change the name of the Company, upon
written notice to each of the Members.

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

1.02Principal Place of Business; Registered Office. The principal office of the
Company shall be maintained at 320 Park Avenue, 8th Floor, New York, NY 10022,
or at such other location as the Managing Member may designate from time to
time. The registered office of the Company shall be 251 Little Falls Drive,
Wilmington, New Castle, DE 19808. The name of the registered agent at that
address is The Corporation Trust Company.

1.03Purposes and Powers. The purpose of the Company shall be to manage
investment portfolios for, and provide investment advice to, investors of all
kinds, including individuals, endowments, trusts and estates, charitable
foundations, partnerships, corporations, mutual funds, investment funds and
other investment companies, and tax-exempt funds such as pension and
profit-sharing plans, to engage in any and all businesses and activities similar
to, related to or which will enhance any of the foregoing and to engage in any
other lawful act or activity for which limited liability companies may be formed
under the Act. In furtherance of the aforesaid purposes, the Company shall have
authority to do all things necessary or convenient for the accomplishment
thereof, alone or with others, as principal or agent, including, without
limiting the foregoing, the following:

(a)invest in and trade, for and on behalf of itself or its advisory clients,
equity or debt securities, or options, convertible securities, interest-bearing
or interest rate sensitive marketable securities (including those issued or
guaranteed by any Governmental or Regulatory Authority of the United States or
instrumentalities of any Governmental or Regulatory Authority of the United
States), derivative securities of all kinds, currency and commodities contracts,
options, futures and forward contracts with respect to any of the foregoing, and
any other instruments which are traded in normal channels of trading for
securities and commodities (all of the foregoing sometimes referred to herein as
“Securities”), and to vote such Securities, solicit the voting of such
Securities and to otherwise engage with respect to such Securities in
transactions in connection with mergers, consolidations, acquisitions, transfers
of assets, tender offers, exchange offers, recapitalizations, liquidations, or
other similar transactions;

(b)to hold all or any part of the assets, property or funds of the Company in
cash or cash equivalents;

(c)to borrow or obtain credit from time to time, including for the purpose of
financing transactions in Securities, to secure the payment of any such
indebtedness or credit by mortgage, pledge, conveyance or assignment in trust,
of the whole or any part of the assets or property of the Company, whether at
the time owned or thereafter acquired, to enter into repurchase agreements and
to buy, sell, pledge or otherwise dispose of any evidence of such indebtedness
or obligation;

(d)to lend any of its assets, property or funds, including any Securities,
either with or without security;

(e)to select brokers and dealers for its clients and to open, maintain and close
accounts with such brokers, including margin accounts;

(f)to open, maintain and close bank accounts and draw checks and other orders
for the payment of money;

2

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(g)to engage accountants, solicitors, custodians, attorneys and any and all
other agents, employees or assistants, both professional and nonprofessional,
and to compensate them for such services;

(h)to file statements and forms under the Advisers Act and other applicable
regulatory Laws;

(i)to sue, prosecute, settle or compromise all claims against third parties, to
compromise, settle or accept judgment in respect of claims against the Company
and to execute all documents and make all representations, admissions and
waivers in connection therewith; and

(j)to enter into, make and perform all other contracts, indemnifications,
guarantees, agreements and undertakings of any kind as the Managing Member may
deem necessary, appropriate, advisable or incident to carrying out the purpose
of the Company.

1.04Organization. The Company was organized upon the filing of its certificate
of formation in the Office of the Secretary of State of Delaware on November 27,
1995, and the Company shall continue until the occurrence of an act or event
specified in Section 8.01 hereof.

1.05Classes and Sub-Classes of Members. The Company shall have three classes of
Members: (a) the Managing Member, (b) the Class B Members and (c) the Class B-1
Members.  The Class B Members shall be comprised of three sub-classes: (a)
Employee Members; (b) Permitted Transferees of Employee Members; and (c)
Non-Employee Members. The Employee Member sub-class shall be comprised of two
groups: (a) Initial Managing Principals and (b) Ordinary Employee Members. The
Ordinary Employee Member group shall be comprised of two sub-groups: (a) 1%
Employee Members and (b) other Ordinary Employee Members. All Class B-1 Members
shall be Employee Members or Permitted Transferees of Employee Members.

1.06Classes of Units. The Company shall have three classes of Units: (a) Class A
Units, which shall be held by the Managing Member and only by the Managing
Member; (b) Class B Units, which shall be held by the Class B Members and only
by the Class B Members and (c) Class B-1 Units, which shall be held by the Class
B-1 Members and only by the Class B-1 Members. An Employee Member who holds
Class B Units and Class B-1 Units shall be both a Class B Member and a Class B-1
Member. The Class B Units may be vested or unvested and, except as expressly
provided herein, any reference to Class B Units shall be a reference to vested
and unvested Class B Units. Except as provided in this Agreement, (i) vested and
unvested Class B Units shall share equally in rights to allocations and
distributions by the Company; (ii) vested Class B Units may be exchanged
pursuant to Exhibit B and unvested Class B Units may not be so exchanged; (iii)
unvested Class B Units shall vest pursuant to the provisions of Section 6.02;
and (iv) vested and unvested Class B Units may be forfeited by a Class B Member
under the circumstances and in the number set forth in this Agreement.  The
Class B-1 Units may be vested or unvested and, except as expressly provided
herein, any reference to Class B-1 Units shall be a reference to vested and
unvested Class B-1 Units.  Except as provided in this Agreement, (i) vested and
unvested Class B-1 Units shall share equally in rights to allocations and
distributions by the Company; (ii) vested Class B-1 Units may be exchanged
pursuant to Exhibit D and unvested Class B-1 Units may not be so exchanged;
(iii) unvested Class B-1 Units shall vest

3

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

pursuant to the provisions of Section 6.02; and (iv) vested and unvested Class
B-1 Units may be forfeited by a Class B-1 Member under the circumstances and in
the number set forth in this Agreement. Each Class B-1 Unit shall be identical
to all other Class B-1 Units in all respects (other than with respect to
differences relating to the terms and conditions of such Units imposed under the
applicable Plan or any related Award Agreement or relating to Section 3.03(d),
the Threshold Value of any such Class B-1 Unit, or as otherwise determined
necessary, in the sole judgment of the Managing Member, to ensure that such
Class B-1 Unit is a Profits Interest) and shall entitle the holder thereof to
the rights, interests, preferences and privileges of a holder of a Class B-1
Unit as set forth in this Agreement (and in the applicable Plan and the Award
Agreement pursuant to which such Class B-1 Unit is or was issued). The total
number of Class B-1 Units which the Company shall have authority to issue shall
be set forth in the applicable Plan. The Class B-1 Units shall be issued only
pursuant to awards granted under the applicable Plan and pursuant to Award
Agreements in a form approved by the Managing Member. Except as expressly
provided in the Act or in this Agreement, the Class B-1 Members are not entitled
to vote, and the consent, approval or agreement of the Class B-1 Members is not
required, on any matter presented to the Members.

1.07Register of Members. The Managing Member shall maintain and modify, or cause
to be maintained and modified, a register (the “Register of Members”) that sets
forth (a) the name and address of each Member; (b) the class and, if applicable,
sub-class of each Member; (c) with respect to a Permitted Transferee of an
Employee Member, the name of such Employee Member; (d) with respect to any
unvested Class B Units or Class B-1 Units, the number and date of issuance of
each tranche of Units issued or awarded to such Member; (e) the vesting
provisions, if any, applicable to each such tranche (which vesting provisions
may be specified by reference to other documents held with the records of the
Company); and (f) such other information as the Managing Member may deem to be
appropriate. In connection with any modification, the Managing Member or an
Administrative Officer designated by the Managing Member shall duly execute a
copy of the Register of Members maintained in accordance with this Agreement.
Absent manifest error, a duly executed Register of Members shall be conclusive
evidence as to the information contained therein.

1.08Certain Definitions. For the purposes of this Agreement, the following terms
have the following meanings:

“2007 Operating Agreement” has the meaning set forth in the recitals hereto.

“Accounting Period” shall mean, as the context may require: (a) the period
commencing on the date of this Agreement and ending on December 31 of the same
year; (b) any subsequent twelve (12) month period beginning on January 1 and
ending on December 31 and (c) any portion of the period described in clauses (a)
or (b) for which the Company is required or elects to allocate items of Company
Income and Company Loss, or any other items of Company income, gain, loss or
deduction pursuant to this Agreement.

“Act” has the meaning set forth in the recitals hereto.

“Administrative Officer” has the meaning set forth in Section 7.03 hereof.

4

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

“Advisers Act” shall mean the Investment Advisers Act of 1940, as amended.

“Affiliate(s)” shall mean, with respect to any Person, any other Person that
directly, or through one (1) or more intermediaries, controls or is controlling,
controlled by, or under common control with, such Person. For the purposes of
this definition, the term “control” and its corollaries shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, contract, as trustee or executor or otherwise.

“Agreement” shall mean this Amended and Restated Operating Agreement, including
each schedule and exhibit hereto, as amended, supplemented or restated from time
to time, provided that the Register of Members shall not be a part of this
Agreement.

“Award Agreement” means, with respect to any Class B Unit or Class B Units or
any Class B-1 Unit or Class B-1 Units, the applicable award agreement under the
Plan governing the issuance of such Class B Unit or Class B Units or such Class
B-1 Unit or Class B-1 Units.

“Business Day” shall mean any day on which commercial banks located in New York,
New York are not required or authorized by Law to remain closed.

“Capital Account(s)” has the meaning set forth in Section 2.04(a) hereof.

“Capital Contribution(s)” shall mean the contribution made by a Member to the
capital of the Company from time to time pursuant to Section 2.01 or 2.02
hereof.

“Capital Percentage” shall mean, with respect to a Member, as of any
determination date, a percentage, expressed as a fraction the numerator of which
is the Capital Account balance of such Member and the denominator of which is
the aggregate Capital Accounts balances of all Members.

“Capital Transaction Proceeds” means any and all proceeds (whether in the form
of cash or property) received by the Company or receivable by its Members from a
Capital Transaction, reduced by expenses incurred by the Company in connection
with such Capital Transaction, liabilities of the Company which are repaid out
of the proceeds from such Capital Transaction, and such reserves as the Managing
Member may determine to be necessary for the needs of the Company, as well as
any other cash or other property that the Managing Member determines shall be
distributable by the Company to its Members in connection with a Capital
Transaction.  

“Capital Transaction” means a sale or disposition of all, or a significant
portion of, the Company’s business, whether by a sale of assets, merger,
consolidation or other transaction, an equity or debt financing or any other
extraordinary event that is not in the ordinary course of business.  The
Managing Member’s determination of whether a transaction is a Capital
Transaction will be conclusive.

5

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

“Capital Transaction Company Income” and “Capital Transaction Company Loss” mean
for each Accounting Period, an amount equal to the Company Income or Company
Loss for such Accounting Period as determined pursuant to the definition of
Company Income and Company Loss except that such amounts shall be calculated
only with respect to items of income, gain, loss, expense or deduction
associated with Capital Transactions of the Company.  Capital Transaction
Company Income and Capital Transaction Company Loss shall be deemed to include
any allocable items attributable to paragraph (iv) of the definition of Company
Income and Company Loss. The Managing Member shall use its reasonable discretion
in determining whether items of income, gain, loss, expense, or deduction of the
Company are properly includible in the computation of Capital Transaction
Company Income and Capital Transaction Company Loss or the computation of
Operating Company Income and Operating Company Loss.

“Capital Transaction Percentage” shall mean, with respect to any Member, a
percentage, expressed as a fraction the numerator of which is the number of
vested and unvested Units held by such Member and the denominator of which is
the aggregate number of vested and unvested Units held by all Members.  

“Cause” shall mean, with respect to an Employee Member, (a) such Employee
Member’s being charged or indicted for a felony involving the Company Group’s
business, or being convicted of any other felony (or guilty plea, or nolo
contendere plea in connection therewith), (b) such Employee Member’s willfully
and materially defrauding the Company Group, or (c) such Employee Member’s
committing a willful and material breach of such Employee Member’s obligations
to protect the Company Group’s confidential information, such Employee Member’s
obligation of loyalty to the Company Group or such Employee Member’s obligation
to comply with the Company Group’s Code of Ethics or any other compliance
regulations, policies or procedures, (d) the gross negligence or willful
misconduct of such Employee Member in the performance of such Employee Member’s
duties which gross negligence or willful misconduct has the purpose, or the
reasonably likely effect, of causing material harm to the Company Group, or (e)
such Employee Member fails to maintain in good standing any and all licenses,
registrations or other permits necessary for the performance of his duties
hereunder. For purposes of the definition of Cause, “materially,” and “material”
shall mean damages caused to the Company Group in excess of $100,000 or any
significant damage to the reputation of the Company Group.

“Chairman” shall mean the chairman of the Board of Directors of the Managing
Member or, if no Person shall hold such title, the senior most executive officer
of the Managing Member, whether designated as the chief executive officer, the
president or otherwise.

“Chief Compliance Officer” has the meaning set forth in Section 7.03(b) hereof.

“Class A Share(s)” shall mean share(s) of Class A common stock of the Managing
Member.

“Class A Unit(s)” shall mean those Unit(s) in the Company held by the Managing
Member.

6

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

“Class B Share(s)” shall mean share(s) of Class B common stock of the Managing
Member.

“Class B Member(s)” shall mean those Person(s) that have executed and delivered
a counterpart of this Agreement and are named in the Register of Members as
Class B Members with respect to their Class B Units.

“Class B-1 Member(s)” shall mean those Person(s) that have executed and
delivered a counterpart of this Agreement and are named in the Register of
Members as Class B-1 Members with respect to their Class B-1 Units.

“Class B Stockholders Agreement” shall mean the Class B Stockholders’ Agreement,
dated as of the date hereof, by and among the Managing Member and holders of
Class B Shares, as amended or modified from time to time.

“Class B Unit(s)” shall mean those Unit(s) in the Company held by Class B
Member(s). The Class B Units shall have the relative rights, preferences,
privileges, limitations and qualifications set forth in this Agreement, the
applicable Plan and the applicable Award Agreement(s), if issued pursuant to a
Plan.

“Class B-1 Unit(s)” shall mean those Unit(s) in the Company held by Class B-1
Member(s).  The Class B-1 Units shall have the relative rights, preferences,
privileges, limitations and qualifications set forth in this Agreement, the
applicable Plan and the applicable Award Agreement(s), all of which will be
issued pursuant to a Plan.

“Client” shall mean, for purposes of Section 5.07(b) hereof, any Person who, in
its own name or through an Affiliate, has assets under management of at least
$5,000,000 with the Company Group and any Person with an account of $5,000,000
or more in any mutual fund or other collective investment vehicle advised or
subadvised by the Company Group as of the date of cessation of the Employee
Member’s employment, or, in either such case, within any time within six (6)
months prior to the date of cessation and any other Person who was solicited (in
person or by phone) by the Company Group for the purpose of placing assets under
management within six (6) months before such termination (a “Prospect”), except
that such Prospect shall cease to be a Client hereunder if such Prospect does
not actually place assets under the Company Group’s management within six (6)
months after the termination of the Employee Member’s employment with the
Company Group.

“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time (or any succeeding Law), and the Treasury Regulations promulgated
pursuant thereto. References to sections of the Code shall include amended or
successor provisions thereto.

“Company” shall mean this limited liability company.

“Company Group” shall mean the Managing Member, the Company and any Person
controlled by the Managing Member or the Company.

7

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

“Company Income” and “Company Loss” shall mean, for each Fiscal Year or other
period, an amount equal to the Company’s taxable income or loss for such Fiscal
Year or period, determined in accordance with Section 703(a) of the Code (for
this purpose, all items of income, gain, loss, or deduction required to be
stated separately pursuant to Section 703(a)(l) of the Code shall be included in
taxable income or loss), with the following adjustments:

(i)Income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Company Income and Company Loss shall
be added to such taxable income or loss.

(ii)Expenditures of the Company described in Section 705(a)(2)(B) of the Code or
treated as such expenditures pursuant to Treasury Regulation
§1.704-l(b)(2)(iv)(i), and not otherwise taken into account in computing Company
Income or Company Loss shall be subtracted from such taxable income or loss.

(iii)Gain or loss resulting from any disposition of Company assets with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value.

(iv)In the event the Gross Asset Value of any Company asset is adjusted pursuant
to the definition of Gross Asset Value, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the Gross Asset Value of
the asset) or an item of loss (if the adjustment decreases the Gross Asset Value
of the asset) from the disposition of such asset and shall be taken into account
for purposes of computing Company Income and Company Loss.

(v)In lieu of the depreciation, amortization, and other cost recovery deductions
taken into account in computing taxable income or loss, there shall be taken
into account Depreciation for such fiscal year or other period.

Notwithstanding any other provision of this definition, any items which are
specially allocated pursuant to Section 3.01(d) hereof shall not be taken into
account in computing Company Income or Company Loss.

The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Section 3.01(d) hereof shall be determined by
applying rules analogous to those set forth in subparagraphs (i) through (v)
above

“Confidential Information” has the meaning set forth in Section 5.08(a) hereof.

“Covered Person” shall mean the Managing Member, each Member, each officer and
director of the Managing Member, each Executive Committee member, the Chief
Compliance Officer and any Administrative Officer.

8

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such Fiscal Year or
other period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such Fiscal
Year or other period, Depreciation shall be an amount which bears the same ratio
to such beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year or other
period bears to such beginning adjusted tax basis. In the event that the federal
income tax depreciation, amortization, or other cost recovery deduction is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method.

“Disabling Conduct” has the meaning set forth in Section 7.08(a) hereof.

“Employee Member” shall mean a Member who is or was at any time employed by the
Company Group.

“Equity Proceeds” has the meaning set forth in Section 5.11(e)(i) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.

“Executive Committee” has the meaning set forth in Section 7.02 hereof.

“Fiscal Year” shall mean the calendar year.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect at the time any applicable financial statements were prepared.

“Governmental or Regulatory Authority” shall mean any instrumentality,
subdivision, court, administrative agency, commission, official or other
authority of the United States or any other country or any state, province,
prefect, municipality, locality or other government or political subdivision
thereof, or any quasi-governmental or private body exercising any regulatory,
taxing, importing or other governmental or quasi-governmental authority.

“Gross Asset Value” shall mean, with respect to any asset of the Company, such
asset’s adjusted basis for federal income tax purposes, except as follows:

(a)the initial aggregate Gross Asset Values of the assets of the Company as of
the date of this Agreement shall be as set forth on the books and records of the
Company;

(b)the initial Gross Asset Value of any asset contributed by a Member to the
Company will be the gross fair market value of such asset, as determined by the
Managing Member in its sole discretion;

9

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(c)the Gross Asset Value of all Company assets will be adjusted to equal their
respective gross fair market values, as determined by the Managing Member in its
sole discretion, immediately prior to: (i) the contribution of more than a de
minimis amount of assets to the Company by a new or an existing Member as
consideration for an Interest; (ii) the distribution by the Company to a Member
of more than a de minimis amount of Company assets as consideration for the
Interest of such Member; (iii) the issuance, forfeiture (or redemption) of more
than a de minimis amount of Units after the date of this Agreement; (iv) the
liquidation of the Company within the meaning of Treasury Regulation Section
1.704-1(b)(2)(ii)(g); and (v) such other times as the Managing Member may
determine in its sole discretion; provided, that adjustments pursuant to clauses
(i), (ii) and (iii) of this sentence will be made only if the Managing Member,
in its sole discretion, determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members in the
Company;

(d)the Gross Asset Value of any Company asset distributed to any Member will be
adjusted so as to equal the gross fair market value of such asset on the date of
distribution, as determined by the Managing Member, in its sole discretion, and
any increase or decrease required to effect such adjustment will be treated as
an item of Company Income or Company Loss, as applicable; and

(e)if the Gross Asset Value of an asset has been determined or adjusted pursuant
to paragraph (b), (c) or (d) above, such Gross Asset Value will thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Company Income and Company Loss.

“Initial Managing Principal” shall mean each of Richard S. Pzena, John P. Goetz,
A. Rama Krishna and William L. Lipsey.

“Interest(s)” when used in reference to an interest in the Company, shall mean
the entire ownership interest of a Member in the Company at any particular time.

“Investment Advisory Service” shall mean any services that involve (1) the
management of an investment account or fund (or portions thereof or a group of
investment accounts or funds), (2) the giving of advice with respect to the
investment and/or reinvestment of assets or funds (or any group of assets or
funds), or (3) otherwise acting as an “investment adviser” within the meaning of
the Advisers Act (whether or not required to be registered under such act), and
performing activities related or incidental thereto, provided that “Investment
Advisory Services” shall exclude any service in respect of which no compensation
or economic benefit is provided directly or indirectly to any person in respect
of such service.

“Law” shall mean any statute, law, ordinance, rule or regulation of any
Governmental or Regulatory Authority.

“Legal Representative(s)” shall mean any and all executors, administrators,
committees, guardians, conservators or trustees, in bankruptcy or otherwise, of
a Member.

10

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

“Lien” shall mean a mortgage, pledge, hypothecation, right of others, claim,
security interest, encumbrance, easement, right of way, restriction on the use
of real property, title defect, title retention agreement, voting trust
agreement, option, right of first refusal, lien, charge, license to third
parties, lease to third parties, restriction on transfer or assignment, or other
restriction or limitation of any nature or irregularities in title.

“Majority In Interest of the Class B Members” shall mean, as of the time of
determination, Class B Members holding more than 50% of the issued and
outstanding Class B Units at such time.

“Managing Member” shall mean Pzena Inc. and any other successor of Pzena Inc.

“Member(s)” shall mean each of those Persons identified on the Register of
Members as the Managing Member, Class B Members and Class B-1 Members for so
long they own Interests and any Person who becomes a substitute Member in
accordance with Section 5.04 hereof.

“Non-Compete Period” shall mean (a) with respect to an Initial Managing
Principal, the period from the date of this Agreement through the third
anniversary of the date of termination of employment of such Initial Managing
Principal with the Company Group, (b) with respect to a 1% Member, the period
from the date of this Agreement through the end of the Non-Compete Period
applicable to such 1% Member as set forth in Section 5.07(f) and (c) with
respect to an Employee Member other than an Initial Managing Principal or a 1%
Member, the period from the date of this Agreement through the date of
termination of employment of such Employee Member with the Company Group.

“Non-Employee Member” shall mean a Class B Member that is not (a) an Employee
Member or (b) a Permitted Transferee of an Employee Member.

“Non-Solicitation Period” shall mean (a) with respect to an Initial Managing
Principal, the period from the date of this Agreement through the third
anniversary of the date of termination of employment of such Initial Managing
Principal with the Company Group and (b) with respect to any other Member, the
period from the date of this Agreement through the eighteenth month anniversary
of the date of termination of employment of such other Member with the Company
Group.

“1% Member” shall mean, at the time of determination, (a) with respect to an
Employee that is employed by the Company Group, an Employee Member holding,
together with Units transferred by such Employee Member to, and held by, his or
her Permitted Transferees, not less than 1% of all outstanding Units of the
Company at such time and (b) with respect to an Employee Member that was, but is
no longer, employed by the Company Group, an Employee Member holding, together
with Units transferred by such Employee Member to, and held by, his or her
Permitted Transferees, not less than 1% of all outstanding Units of the Company
on the date of termination of employment of such Employee Member so long as,
pursuant to Section 5.07(f), (i) the Managing Member elects to treat such
Employee Member as a 1% Member and (ii) the Company Group satisfies its payment
obligations to such 1% Member.

11

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

“Operating Company Income” and “Operating Company Loss” mean for each Accounting
Period, all Company Income and Company Loss, respectively, of the Company other
than Capital Transaction Company Income and Capital Transaction Company Loss.
The Managing Member shall use its reasonable discretion in determining whether
items of income, gain, loss, expense, or deduction of the Company are properly
includible in the computation of Capital Transaction Company Income and Capital
Transaction Company Loss or the computation of Operating Company Income and
Operating Company Loss.

“Ordinary Employee Member” shall mean an Employee Member other than an Initial
Founding Principal.

“Partnership” shall mean Pzena Investment Management, LP.

“Partnership Agreement” shall mean the Amended and Restated Agreement of Limited
Partnership of Pzena Investment Management, LP, dated as of the date hereof, by
and among the Managing Member and holders of Class B Units and Class B-1 Units,
as amended or modified from time to time.

“Permitted Transferee” shall mean, with respect to an Employee Member, any
Person to whom such Employee Member (or, in the case of a subsequent Transfer, a
Permitted Transferee of such Employee Member) transferred Class B Units or Class
B-1 Units pursuant to the terms of this Agreement, provided that (a) neither the
Company nor the Managing Member shall be designated as a Permitted Transferee of
an Employee Member following a Transfer of Class B Units or Class B-1 Units to
the Company or the Managing Member, as the case may be, and (b) the Managing
Member and such Employee Member may agree in writing that a transferee of such
Class B Units of such Employee Member shall be designated as an Employee Member
or a Non-Employee Member rather than as a Permitted Transferee of such Employee
Member.  For the avoidance of doubt, Class B-1 Units may only be transferred to
a Permitted Transferee.

“Person(s)” shall mean any individual, partnership (whether general or limited),
joint venture, corporation, limited liability company, trust, an incorporated
organization and a Governmental or Regulatory Authority or other entity.

“Plan” shall mean (a) the 2006 Plan, (b) the 2007 Plan or (c) any other equity
incentive plan that may hereinafter be adopted by the Company.

“Prime Rate” shall mean U.S. prime rate published in The Wall Street Journal on
the business day immediately prior to the date of determination.

“Profits Interest” means a “profits interest” within the meaning of Internal
Revenue Service Revenue Procedure 93-27, 1993-2 C.B. 343, as clarified by
Revenue Procedure 2001-43, 2001-2 C.B. 191, and Internal Revenue Service Notice
2005-43, and any future Internal Revenue Service guidance.

“Pzena Inc.” has the meaning set forth in the preamble hereto.

“Register of Members” has the meaning set forth in Section 1.07 hereof.

12

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

“Registration Rights Agreement” shall mean the Resale and Registration Rights
Agreement, dated as of the date hereof, by and between Pzena Inc. and the
Persons who, on or following such date, may become parties to such agreement.

“Revised Partnership Audit Procedures” means the provisions of Subchapter C of
Subtitle F, Chapter 63 of the Code, as amended by the Bipartisan Budget Act of
2015, P.L. 114-74, and the Consolidated Appropriations Act, 2018, P.L. 115-141
(together with any subsequent amendments thereto, Treasury Regulations
promulgated thereunder and published administrative interpretations thereof).

“Securities” has the meaning set forth in Section 1.03(a) hereof.

“Selling Holders” has the meaning set forth in Section 6.03 hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations thereunder.

“Sharing Percentage” shall mean, with respect to any Member, a percentage,
expressed as a fraction the numerator of which is the number of vested and
unvested Units held by such Member and the denominator of which is the aggregate
number of vested and unvested Units held by all Members, in each case excluding
any Class B-1 Units held by a Class B-1 Member who has ceased to be employed by
the Company Group.  

“Super Majority In Interest of the Class B Members” shall mean, as of the time
of determination, Class B Members holding more than 66 2/3% of the issued and
outstanding Class B Units at such time.

“Tax Allowance Amount” shall mean, with respect to any Member for any fiscal
quarter of the Company, an amount equal to the product of: (i) the highest
combined federal and applicable state and local tax rate applicable to any
Member in respect of the taxable income and taxable loss of the Company in
respect of such fiscal quarter, taking into account the deductibility of state
and local taxes for federal income tax purposes, times (ii) an amount equal to
the remainder of (a) such Member’s share of the estimated net taxable income
allocable to such Member arising from its ownership of an interest in the
Company calculated through such fiscal quarter minus (b) the sum of (1) any net
losses (for income tax purposes) of the Company for prior Fiscal Years and such
fiscal quarter that are allocable to such Member that were not previously
utilized in the calculation of the Tax Allowance Amounts in a prior Fiscal Year
and (2) the amount of all prior distributions (including distributions of Tax
Allowance Amounts) for such Fiscal Year, all as determined by the Managing
Member.

“Tax Matters Representative” has the meaning set forth in Section 10.04(a)
hereof.

“Threshold Value” has the meaning set forth in Section 3.03(d) hereof.

“Transfer” shall mean, as a noun, any voluntary or involuntary transfer, sale,
assignment, pledge, hypothecation, creation of a security interest or other
disposition and, as a verb, voluntarily or involuntarily to transfer, sell,
assign, pledge, hypothecate, grant a security interest in or otherwise dispose
of.

13

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

“2007 Plan” shall mean the Pzena Investment Management, Inc. Equity and
Incentive Plan, as hereafter amended, modified or supplemented, and any other
successor incentive plan.

“2006 Plan” shall mean the Pzena Investment Management, LLC 2006 Equity
Incentive Plan in the form attached hereto as Exhibit A, as hereafter amended,
modified or supplemented.

“Unit(s)” shall mean the Class A Units, the Class B Units and the Class B-1
Units (whether or not vested).

“Works” has the meaning set forth in Section 5.08(g) hereof.

1.09Construction. For the purposes of this Agreement (a) any reference in this
Agreement to gender shall include all genders; (b) any words imparting the
singular number only shall include the plural and visa versa; (c) the terms
“herein,” “hereinafter,” “hereof,” “hereby” and “hereunder” and words of similar
import refer to this Agreement as a whole (including all of the exhibits and
schedules hereto) and not merely to a subdivision in which such words appear
unless the context otherwise requires; (d) the word “including” or any variation
thereof means “including, without limitation” and shall not be construed to
limit any general statement that it follows to the specific or similar items or
matters immediately following it; (e) any reference in this Agreement to
“dollars” or ($) shall mean United States dollars; (f) the word “or” shall not
be exclusive; (g) all references to any period of days shall be deemed to be to
the relevant number of calendar days unless otherwise specified; (h) all
references to an “employee” of the Company Group shall include any natural
person that provides personal services to any member of the Company Group,
whether or not such natural person is treated as a “partner” (rather than as an
employee) for tax and tax withholding purposes; (i) any reference in this
Agreement to “writing” or comparable expressions includes a reference to
facsimile transmissions or comparable means of communication; and (j) references
to any statute or statutory provision shall include a reference to that statute
or statutory provision as amended, consolidated or replaced from time to time
(whether before or after the date of this Agreement) and include subordinate
legislation made under the relevant statute or statutory provision.

ARTICLE II
CAPITALIZATION

2.01Contributions.

(a)The Managing Member and each Class B Member and Class B-1 Member identified
on the Register of Members has the number of Units of such designation as set
forth opposite such Member’s name and each has been duly admitted to the
Company. The Company shall also set forth in its books and records Capital
Contributions made by each Member.

(b)At the time of admittance as a Class B Member or Class B-1 Member, each
Person being so admitted shall have its name and the number of Units being
granted to such Class B Member or Class B-1 Member upon admittance, including
any conditions, adjustments or special provisions determined by the Managing
Member to be applicable to such Class B Member or Class B-1 Member, added to the
Register of Members and shall have its Capital Contributions, if any, recorded
in the books and records of the Company. The Managing Member may admit Class B
Members or Class B-1 Members and issue Class B Units or Class B-

14

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

1 Units for contributions, or on terms and conditions determined by the Managing
Member in its sole discretion, it being expressly understood and agreed among
the Class B Members and Class B-1 Members that such contribution and such terms
and conditions may be different from the corresponding terms and conditions for
other Class B Members and Class B-1 Members.

(c)No Member shall be entitled to the return of its Capital Contributions at any
particular time.

2.02Additional Capital Contributions. No Member shall be obligated to make any
additional Capital Contributions. In addition, no Member shall be permitted to
make additional Capital Contributions of cash or property without the express
permission of the Managing Member, which permission may be withheld for any or
no reason.

2.03Members and the Executive Committee Not Liable. None of the Managing Member,
any other Member or any member of the Executive Committee shall be liable for
any obligation or liability of the Company or for distribution, return or
payment of all or any portion of the Capital Contributions or any additions to
the Capital Accounts of any Member (or successor, assignee or transferee), it
being expressly agreed that any such distribution, return or payment as may be
made at any time, or from time to time, shall be made solely from the assets
(which shall not include any right of contribution from the Managing Member, any
Member or any member of the Executive Committee) of the Company.

2.04Capital Accounts.

(a)A separate capital account (a “Capital Account”) shall be maintained for each
Member on the books of the Company.

(b)The Capital Account for each Member will be maintained in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv) and the following provisions:

(1)to such Member’s Capital Account there will be credited such Member’s Capital
Contributions, such Member’s distributive share of Company Income and other
items of income or gain specially allocated hereunder, and the amount of any
Company liabilities that are assumed by such Member or that are secured by any
Company assets distributed to such Member;

(2)to such Member’s Capital Account there will be debited the amount of cash and
the Gross Asset Value of any other property of the Company distributed to such
Member pursuant to any provision of this Agreement, such Member’s distributive
share of Company Losses and other items of loss, expense and deduction specially
allocated hereunder, and the amount of any liabilities of such Member that are
assumed by the Company or that are secured by any property contributed by such
Member to the Company;

15

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(3)in determining the amount of any liability for purposes of this subsection
(b), there will be taken into account Section 752(c) of the Code and any other
applicable provisions of the Code and the Treasury Regulations; and

(4)such Member’s Capital Account will be appropriately adjusted to take into
account any adjustments to the Gross Asset Value of Company assets in accordance
with the definition of the term “Gross Asset Value” set forth in Section 1.08.

(c)After the date of this Agreement, in the event that all or a portion of any
Interest in the Company is Transferred (other than pursuant to the granting of a
Lien) in accordance with the terms of this Agreement, the transferee will
succeed to the Capital Account of the transferor to the extent such Capital
Account relates to the portion of the Interest so Transferred, except to the
extent otherwise agreed by the transferor, the transferee and the Managing
Member.

(d)No Member shall be entitled to receive any interest on or in respect of any
amount credited to his/her/its Capital Account.

(e)Except as otherwise provided in this Agreement, no Member shall have the
right to receive a return of any portion of its Capital Account.

ARTICLE III
INCOME AND LOSSES; ALLOCATION; DISTRIBUTIONS

3.01Allocation of Company Income and Loss. Subject to Section 3.01(d) hereof,
Company Income and Company Loss or, to the extent necessary to accomplish the
purpose of this Section 3.01, gross items of income, gain, deduction, and loss
constituting such Company Income and Company Loss, for each Accounting Period
will be allocated to the Members as follows:

(a)Operating Company Income and Operating Company Loss.  Operating Company
Income and Operating Company Loss shall be allocated among the Members in
accordance with their respective Sharing Percentage.

(b)Capital Transaction Company Income and Capital Transaction Company
Loss.  Capital Transaction Company Income and Capital Transaction Company Loss
shall be allocated among the Members in a manner so as to ensure, to the extent
possible, that the Capital Accounts of the Members as of the end of such
Accounting Period, as increased by the Members’ shares of “partnership minimum
gain” and “partner nonrecourse debt minimum gain” (as such terms are used in
Treasury Regulations Section 1.704-2) not otherwise required to be taken into
account in such Accounting Period, plus any other amount which such Member is
deemed obligated to restore pursuant to Treasury Regulations Section
1.704-1(b)(2)(ii)(c), are equal to the aggregate distributions that Member would
be entitled to receive (assuming all Units are vested) if all of the assets of
the Company were sold for their Gross Asset Values (assuming for this purpose
only that the Gross Asset Value of an asset that secures a non-recourse
liability for purposes of Treasury Regulations Section 1.1001-2 is no less than
the amount of such liability that is allocated to such asset in accordance with
Treasury Regulations Section 1.704-2(d)(2)), all liabilities of the Company were
repaid from the proceeds of sale and the net remaining proceeds were distributed
as of the end of such Accounting Period in accordance with Section 3.03(c)(2).  

16

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

The allocations made pursuant to Sections 3.01(a) and 3.01(b) are intended to
reflect the Members’ economic interests in the Company as set forth in Section
3.03, and Sections 3.01(a) and 3.01(b) will be interpreted in a manner
consistent with such intention.

(c)For purposes of determining the Company Income, Company Loss, or any other
items allocable to any Accounting Period, Company Income, Company Loss and any
such other items will be determined on a daily, monthly or other basis (but no
less frequently than once annually), as determined by the Managing Member using
any permissible method described in Code Section 706 and the Treasury
Regulations thereunder; provided that Company Income, Company Loss, and such
other items will be allocated at such times as the Gross Asset Values of the
Company are adjusted pursuant to subparagraph (c) of the definition of Gross
Asset Value in Article I.

(d)The allocations set forth in Section 3.01(a) and (b) are intended to allocate
Company Income and Company Loss to the Members in compliance with the
requirements of section 704(b) of the Code and the Treasury Regulations
promulgated thereunder.  If the Managing Member determines that the allocation
of Company Income or Company Loss for any period pursuant to the provisions of
Section 3.01(a) and (b) does not satisfy the “substantial economic effect safe
harbor” of Section 704(b) of the Code and the Treasury Regulations promulgated
thereunder (including the minimum gain and partner minimum gain chargeback
requirements of §1.704-2 of the Treasury Regulations and the qualified income
offset requirement of §1.704-1(b)(2)(ii)(d) of the Treasury Regulations), then
notwithstanding anything to the contrary contained in this Agreement, items
otherwise included in the computation of Company Income and Company Loss shall
be specially allocated in such manner as the Managing Member shall determine to
be required by Section 704(b) of the Code and the Treasury Regulations
promulgated thereunder; provided, however, that, if the Managing Member
exercises its authority to make such allocations, then, notwithstanding the
other provisions of this Article III, but subject to section 704(b) of the Code
and the Treasury Regulations promulgated thereunder, the Managing Member shall
reallocate other items of income, gain, deduction, loss, or other items
otherwise included in the computation of Company Income or Company Loss among
the Members so as to cause the Members’ respective separate Capital Accounts to
have balances (or as close thereto as possible) they would have if Company
Income and Company Loss and all other items of income, gain, deduction or loss
were allocated without reference to the allocations permitted by this Section
3.01(d).

3.02Tax Allocations.

(a)Allocations for Income Tax Purposes. The income, gains, losses, deductions
and credits of the Company shall be allocated for federal, state and local
income tax purposes among the Members in the same manner as their corresponding
book items were allocated pursuant to Section 3.01. If any Interest is
transferred, or is increased or decreased by reason of the admission of a new
Member or otherwise, during any Accounting Period, each item of income, gain,
loss, deduction, or credit of the Company for such Accounting Period allocable
may be allocated based on any method consistent with Section 706(d) of the Code,
in the sole discretion of the Managing Member.

17

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(b)Section 704(c) Allocations. Notwithstanding any other provision in this
Section 3.02, in accordance with Code Section 704(c) and the Treasury
Regulations promulgated thereunder, income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its fair market value on the date of contribution.  If
the Gross Asset Value of any Company asset is adjusted pursuant to subparagraph
(c) of the definition of Gross Asset Value, subsequent allocations of income,
gain, loss, and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Code Section
704(c) and the Treasury Regulations thereunder. Allocations pursuant to this
Section 3.02(b) are solely for purposes of federal, state and local taxes. As
such, they shall not affect or in any way be taken into account in computing a
Member’s Capital Account or share of Company Income, Company Loss, or other
items or distributions pursuant to any provisions of this Agreement.

3.03Distributions. Subject to applicable Law, any limitations contained
elsewhere in this Agreement including Section 8.02, distributions of all
capital, earnings, income and other distributable items from the Company:

(a)shall be made at such times as the Managing Member shall determine from time
to time;

(b)may take the form of cash, securities or other property, as determined by the
Managing Member; and

(c)any distributions determined by the Managing Member to be made shall be made
to the Members as follows:

(1)any such amounts other than Capital Transaction Proceeds (as determined by
the Managing Member in accordance with the definition of Capital Transaction
Proceeds) shall be distributed to the Members holding Units pro rata in
proportion to their respective Sharing Percentages; and

(2)any Capital Transaction Proceeds shall be distributed to the Members pro rata
in proportion to their respective Capital Transaction Percentages, subject to
the limitations set forth in Section 3.03(d) with respect to Class B-1 Units.

(d)The Class B-1 Units are intended to be treated as Profits Interests and the
provisions of this Section 3.03 shall at all times be interpreted in a manner
consistent with such intent. Accordingly, (i) the portion of a Member’s Capital
Account associated with each Class B-1 Unit at the time of its issuance shall be
equal to zero and (ii) no Class B-1 Unit shall be entitled to receive
distributions pursuant to Section 3.03(c)(2) until a cumulative amount of
distributions pursuant to Section 3.03(c)(2) have been made with respect to all
Units after the date of issuance of such Class B-1 Unit equal to the “Threshold
Value” of such Class B-1 Unit (as determined in good faith by the Managing
Member). The Threshold Value with respect to a Class B-1 Unit shall be equal to
or greater than the amount that would be distributed pursuant to Section
3.03(c)(2) with respect to all Units outstanding immediately prior to the grant
of such Class B-1 Unit (including any Class B-1 Unit with a lower Threshold
Value) in a hypothetical transaction

18

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

in which the Company sold all of its assets for fair market value and
distributed the proceeds therefrom in liquidation pursuant to this Agreement.
The Managing Member shall designate a Threshold Value for each Class B-1 Unit in
the applicable award agreement for such Class B-1 Unit. The Company and each
holder of a Class B-1 Unit shall file all federal income tax returns (and state,
local, and foreign tax returns where applicable) consistent with this Section
3.03(d) and the characterization of the Class B-1 Units as Profits Interests,
although none of the Managing Member, the Company or any Member makes any
representation as to the tax treatment of the Class B-1 Units. The Threshold
Value of each Class B-1 Unit shall be appropriately adjusted by the Managing
Member in the event of a capital contribution to the Company, a recapitalization
of the Company or any similar transaction to ensure that a holder of Class B-1
Units does not become entitled to any distributions not relating to appreciation
in the value of, or profits derived by, the Company occurring after the issuance
of such holder’s Class B-1 Units.  The Managing Member shall have the discretion
to make any determinations required under this Section 3.03(d), including as to
the extent to which a Class B-1 Unit will be excluded from participating in
Company distributions on account of this Section 3.03(d).  Subject to the
foregoing limitations, distributions shall be made to holders of Class B-1 Units
without regard to vesting.

 

Notwithstanding the foregoing provisions of this Section 3.03, the Managing
Member may in its sole reasonable discretion determine which Class B-1 Members
may participate in a distribution with respect to all or a portion of their
Class B-1 Units under this Section 3.03 in order to further the purpose of this
Section 3.03.  For example, the Managing Member may determine that earnings
generated during a prior Fiscal Year should only be distributed with respect to
the Class B-1 Units issued and outstanding as of that Fiscal Year, rather than
based on the Class B-1 Units issued and outstanding as of a subsequent Fiscal
Year.

 

3.04Tax Distributions. Notwithstanding Section 3.03 hereof, on or before the
date that estimated income taxes are required to be paid, the Managing Member
shall determine the Tax Allowance Amount for each Member in respect of such
quarter. Upon such determination, the Company shall distribute each Member’s Tax
Allowance Amount to such Member. All such distributions shall have priority over
any distributions pursuant to Section 3.03 hereof. Amounts distributed pursuant
to this Section 3.04 shall be treated as distributions for all purposes of this
Agreement and shall be offset against and reduce subsequent distributions made
pursuant to Section 3.03.

3.05Restrictions on Distributions. Notwithstanding the provisions of Sections
3.03 and 3.04 hereof to the contrary, no distribution shall be made to the
Members if such distribution would (i) violate any contract or agreement to
which the Company is then a party or any Law then applicable to the Company,
(ii) have the effect of rendering the Company insolvent or (iii) result in the
Company having net capital lower than that required by applicable Law. Without
limiting the generality of the foregoing, the Company shall not make a
distribution to a Member to the extent that at the time of the distribution,
after giving effect to the distribution, the aggregate of the liabilities of the
Company and liabilities for which the recourse of creditors is limited to
specified property of the Company, exceed the fair value of the assets of the
Company (including, without limitation, the fair value of the Company’s
goodwill), except that the fair value of property that is subject to a liability
for which the recourse of creditors is limited shall be included in the assets
of the Company only to the extent that the fair value of that property exceeds
that liability.

19

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

3.06Withholding. Each Member hereby authorizes the Company to withhold and to
pay to any appropriate taxing authority any taxes payable by the Company as a
result of such Member’s participation in the Company; if and to the extent that
the Company shall be required to withhold and pay any such taxes, such Member
shall be deemed for all purposes of this Agreement to have received a payment
from the Company in the amount of the sum withheld as of the time such
withholding is required to be paid to any appropriate taxing authority, which
payment shall be deemed to be a distribution to such Member to the extent that
the Member is then entitled to receive a distribution.

3.07Indemnification and Reimbursement for Payments on Behalf of a Member. If the
Company is required by law to make any payment to a Governmental or Regulatory
Entity that is specifically attributable to a Member or a Member’s status as
such (including federal withholding taxes, state or local personal property
taxes and state or local unincorporated business taxes), then such Member shall
indemnify the Company in full for the entire amount paid (including interest,
penalties and related expenses). A Member’s obligation to indemnify the Company
under this Section 3.07 shall survive termination, dissolution, liquidation and
winding up of the Company, and for purposes of this Section 3.07, the Company
shall be treated as continuing in existence. The Company may pursue and enforce
all rights and remedies it may have against each Member under this Section 3.07,
including instituting a lawsuit to collect such indemnification, with interest
calculated at a rate equal to Prime Rate plus 2% (but not in excess of the
highest rate per annum permitted by law).

ARTICLE IV
COSTS AND EXPENSES

4.01Operating Costs. The Company shall (i) pay, or cause to be paid, all costs,
fees, operating expenses and other expenses of the Company (including the costs,
fees and expenses of attorneys, accountants or other professionals and the
compensation of all personnel providing services to the Company) incurred in
pursuing and conducting, or otherwise related to, the activities of the Company,
and (ii) in the sole discretion of the Managing Member, reimburse the Managing
Member or any member of the Executive Committee, any Administrative Officer, or
any Company employee for any out-of-pocket costs, fees and expenses incurred by
them in connection therewith. In light of the fact that the Managing Member is
the managing member of the Company and provides a means through which Class B
Members and Class B-1 Members may exchange their Class B Units and Class B-1
Units for securities of the Managing Member, the Managing Member may cause the
Company to pay or bear all expenses of the Managing Member, including, without
suggesting any limitation of any kind, costs of securities offerings not borne
directly by Class B Members or Class B-1 Members, Board of Directors
compensation and meeting costs, cost of periodic reports to its stockholders,
litigation costs and damages arising from litigation, accounting and legal costs
and franchise taxes, provided that, without limiting the right of the Managing
Member to receive distributions pursuant to Sections 3.03 and 3.04, the Company
shall not pay or bear any income tax obligations of the Managing Member pursuant
to this Section 4.01.

20

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

ARTICLE V
MEMBERS

5.01Liability of Members. Except as otherwise provided by the Act or herein, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Company, and the Members shall not be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a member of the
Company.

5.02Management of Business. The business, property and affairs of the Company
shall be managed under the exclusive direction of the Managing Member, which may
from time to time delegate duties and authority in accordance with this
Agreement to the Executive Committee, to the Administrative Officers or to
others to act on behalf of the Company. The Class B Members and Class B-1
Members, in their capacity as members of the Company, shall not take part in the
management or control of the Company. No Class B Member or Class B-1 Member
shall transact any business for the Company, and none may bind or obligate the
Company, unless specifically authorized by the Managing Member or the Executive
Committee to do so as part of the delegation of duties to such Class B Member or
Class B-1 Member as an Administrative Officer.

5.03Withdrawal. The Managing Member may not withdraw or resign from the Company.
Except as otherwise provided herein, a Class B Member or Class B-1 Member may
not withdraw or resign from the Company without the prior written consent of the
Managing Member; provided, that at such time as a Class B Member or Class B-1
Member no longer owns any Units, such Class B Member or Class B-1 Member shall
cease to be a member of the Company. The resignation or cessation of membership
of a Class B Member or Class B-1 Member shall not dissolve the Company.

5.04Substitute Member.

(a)No Class B Member or Class B-1 Member shall have the right to substitute in
his place a purchaser, assignee, transferee, donee, heir, legatee, distributee,
or other recipient of interests of such Class B Member or Class B-1 Member
(other than in compliance with the provisions of Section 5.04(b) hereof),
provided that any purchaser, assignee, transferee, donee, heir, legatee,
distributee or other recipient of interests shall be admitted to the Company as
a substitute Class B Member or Class B-1 Member with, and only with, the consent
of the Managing Member, which consent may be granted or withheld in the sole
discretion of the Managing Member. Any such consent by the Managing Member shall
be binding and conclusive without the consent of the Class B Members or Class
B-1 Members.

(b)No Person shall become a substitute Class B Member or Class B-1 Member until
such Person shall have satisfied the following requirements: (i) such Person
shall, by written instrument in form and substance reasonably satisfactory to
the Managing Member, make representations and warranties to each nontransferring
Member (w) with respect to the capacity, power and authority of the transferee
to accept and adopt the terms and provisions of this Agreement, (x) that the
execution, delivery and performance of this Agreement by the transferee does not
require any consent or approval and does not violate any agreement to which

21

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

the transferee is a party, (y) that the transferee has not committed any act
which could serve as a basis for (I) denial, suspension or revocation of the
registration of any investment adviser, including the Company, under Section
203(e) of the Advisers Act or Rule 206(4)-4(b) thereunder, or for
disqualification of any investment adviser, including the Company, as an
investment adviser to a registered investment company pursuant to Sections 9(a)
or 9(b) of the Investment Company Act of 1940, (II) precluding the Company from
acting as a fiduciary by operation of Section 411 of the Employee Retirement
Income Security Act of 1974, as amended, or (III) the Company failing to qualify
as a Qualified Professional Asset Manager within the meaning of Prohibited
Transaction Exemption 84-14, and (z) that are otherwise determined by the
Managing Member as necessary or desired by the Company in order to comply with
securities Laws, and (ii) such Person accepts and adopts the terms and
provisions of this Agreement pursuant to a written instrument acceptable to the
Managing Member in its sole discretion.

(c)For the purpose of allocating Company Income and Company Losses, a Person
with respect to whom the Managing Member has given consent as provided in
Section 5.04(a) hereof shall be treated as having become, and shall appear in
the records of the Company as, a Member on the date of the Transfer to such
Person.

5.05Power of Attorney. Each of the Class B Members and Class B-1 Members hereby
constitutes and appoints the Managing Member his true and lawful representative
and attorney-in-fact in his name, place and stead, with full power of
substitution, to make, execute, sign, acknowledge and file with respect to the
Company:

(a)all instruments which the Managing Member deems appropriate to reflect any
duly adopted amendment, change or modification of the Company’s Certificate of
Formation or this Agreement in accordance with the terms of this Agreement;

(b)any amendment to this Agreement and all such other instruments, documents and
certificates, which may from time to time be required by the laws of the State
of Delaware, the United States of America (including tax laws and regulations),
or any other jurisdiction in which the Company shall determine to do business,
or any political subdivision or agency thereof, to effectuate, implement,
continue and defend the valid and subsisting existence of the Company as a
limited liability company and to be treated as a partnership for tax purposes;

(c)all applications, certificates, certifications, reports or similar
instruments or documents required to be submitted by or on behalf of the Company
to any Governmental or Regulatory Authority or to any securities or commodities
exchange, board of trade, clearing corporation or association or similar
institution or to any other self-regulatory organization or trade association;
and

22

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(d)all papers which may be deemed necessary or desirable by the Managing Member
to effect the dissolution and liquidation of the Company if approved in
accordance with the terms of this Agreement;

provided, that no such representative and attorney-in-fact shall have any right,
power or authority to amend or modify this Agreement when acting in such
capacity. The foregoing Power of Attorney is hereby declared to be a power
coupled with an interest and irrevocable, and shall not be revoked by the death
of a Class B Member and Class B-1 Member and shall extend to such Member’s
Permitted Transferees.

5.06Voting. The Class B Units shall have no voting or consent rights except as
set forth in Sections 6.03, 7.01(b), 8.01(a) and 11.01. The Class B-1 Units
shall have no voting or consent rights except as otherwise required by Law.  If
a vote, consent or approval of the Class B Members is required by this
Agreement, then each such Class B Member shall have one vote for each Class B
Unit held by such Class B Member. Except as otherwise expressly provided for
herein, (i) the Class B Members and Class B-1 Members hereby consent to the
exercise by the Managing Member of all such powers and rights conferred on each
Class B Member and Class B-1 Member by the Act with respect to the management
and control of the Company and (ii) if a vote, consent or approval of the Class
B Members or Class B-1 Members is required by the Act or other applicable Law
with respect to any act to be taken by the Company or matter considered by the
Managing Member, each Class B Member and Class B-1 Member agrees that it shall
be deemed to have consented to or approved such act or voted on such matter in
accordance with the actions of the Managing Member on such act or matter.

5.07Non-Solicitation/Non Compete.

(a)In consideration of the Class B Units and Class B-1 Units granted and to be
granted to the Employee Members from time to time by the Company, each Employee
Member agrees that during the entire term of the Non-Compete Period applicable
to such Employee Member, such employee shall not, directly or indirectly,
whether as an officer, director, owner, partner, investor, member, adviser,
representative, consultant, agent, employee, co-venturer or otherwise, provide
Investment Advisory Services, except in the performance of his duties with the
Company Group, or engage, or assist others to engage, in whole or in part, in
any business in competition with the business of the Company Group.

(b)In consideration of the Class B Units and Class B-1 Units granted and to be
granted to the Employee Members from time to time by the Company Group, each
Employee Member agrees that during the entire term of the Non-Solicitation
Period applicable to such Employee Member, such Employee Member shall not,
directly or indirectly (other than in the course of performing his duties to the
Company Group) (i) solicit the hiring of or hire any employee of the Company
Group or any Person who, within the prior six months had been an employee of the
Company Group, assist in, or encourage such hiring by any Person or encourage
any such employee to terminate or alter his relationship with the Company Group;
(ii) in competition with the Company Group, solicit, seek, induce, pursue in any
way, or accept a business relationship of any kind with, any Person who is a
Client of the Company Group, including by way of indirect or sub-advisory
arrangements (such obligation to include the duty of the Employee Member to
decline any such offered business activity even if unsolicited); (iii)

23

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

otherwise solicit, encourage or induce any Client to terminate or reduce its
business or relationship with the Company Group; or (iv) otherwise take any
action or have any communication with any Person which purpose is, or the
reasonably likely effect of which could be, to cause any such Client to
terminate, alter, reduce, modify or restrict in any way its relationship or
business with the Company Group.

(c)In the event that the Employee Member, upon notice from the Company of an
inadvertent breach of Section 5.07(b) by such Employee Member, promptly pays to
the Company all fees and other compensation that are earned by such Employee
Member during the Non-Solicitation Period in connection with such breach, such
inadvertent breach shall not be treated as a breach resulting in a forfeiture of
Class B Units or Class B-1 Units pursuant to Section 6.02(b)(2) or (3).

(d)Each Employee Member acknowledges and agrees that the covenants set forth in
this Section 5.07 are reasonable and necessary for the protection of the
Company. Each Employee Member further agrees that irreparable injury will result
to the Company in the event of any breach of any of the terms of Section 5.07,
and that in the event of any actual or threatened breach of any of the
provisions contained in Section 5.07, the Company will have no adequate remedy
at Law. Each Employee Member accordingly agrees that in the event of any actual
or threatened breach by such Employee Member of any of the provisions contained
in this Section 5.07, the Company shall be entitled to seek such injunctive and
other equitable relief as may be deemed necessary or appropriate by a court of
competent jurisdiction, without the necessity of showing actual monetary damages
and without posting any bond or other security.

(e)If any court of competent jurisdiction shall at any time deem the term of any
particular restrictive covenant contained in this Section 5.07 too lengthy or
the geographic scope too extensive, the other provisions of this Section 5.07
shall nevertheless stand, the Non‑Compete Period and the Non-Solicitation Period
applicable to such Employee Member shall be deemed to be the longest period
permissible by applicable Law under the circumstances and the geographic scope
shall be deemed to comprise the largest territory permissible by applicable Law
under the circumstances. The court in each case shall reduce the Non-Compete
Period, the Non-Solicitation Period and/or geographic scope to permissible
duration or size.

(f)During the six (6) month period following the termination of employment of a
1% Member with the Company Group, the Managing Member may, in its sole
discretion, elect to cause the Company Group to provide base and bonus
compensation to such 1% Member at the same rate and the same time as it was then
compensating such 1% Member, provided that the bonus component of such
compensation applicable to such six (6) month period shall equal 50% (subject to
reduction pursuant to the last sentence of this Section 5.07(f)) of the annual
bonus earned by such 1% Member most recently prior to such termination of
employment and shall be paid in cash promptly following the end of such six (6)
month period. In the event the Managing Member elects to provide such 1% Member
such compensation, the Non-Compete Period applicable to such 1% Member shall
continue until the last day of such six (6) month period. In order to make such
election, the Managing Member shall, within five (5) Business Days upon issuing
to or receiving from a 1% Member a written notice of termination of employment,
notify such 1% Member in writing whether the Company Group will provide such
base and bonus compensation for such six (6) month period. If the Managing
Member does not

24

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

timely make such an election, then the Non-Compete Period shall end when such 1%
Member’s employment with the Company Group terminates. Notwithstanding the
foregoing, to the extent that a 1% Member gives a notice of termination of
employment at least fourteen (14) days in advance of such termination, (i) such
1% Members’ Non-Compete Period shall be reduced, for up to ninety (90) days, by
the number of days elapsed between the date of such notice and the date of the
termination of such 1% Member’s employment (such number, the “Reduced Number of
Days”), (ii) the period during which the Company shall provide compensation
pursuant to this Section 5.07(f) shall be reduced by the Reduced Number of Days
and (iii) the percentage contained in the proviso to the first sentence of this
Section 5.07(f) (including with respect to the annual bonus) shall equal the
product of 50% multiplied by a fraction the numerator of which is 182 minus the
Reduced Number of Days and the denominator of which is 182.

5.08Confidentiality; Work for Hire. In consideration of the benefits provided in
this Agreement, each Employee Member hereby agrees to the following:

(a)During the entire term of the Employee Member’s employment with the Company
Group, the Employee Member will have access to and become acquainted with
confidential proprietary information of the Company Group, including, without
limitation, confidential or proprietary investment methodologies and models,
market analysis, trade secrets, know-how, designs, formulae, software programs,
proprietary or confidential plans, client identities and relationships,
compilations of information, client lists or files, service providers, business
operations or techniques, records, specifications, and data owned or used in the
course of business by the Company Group (collectively, “Confidential
Information”). The Employee Member shall not disclose any of the Confidential
Information, directly or indirectly, or use it in any way, either during the
Employee Member’s employment with the Company Group or at any time thereafter,
except as required in the course of the Employee Member’s employment by the
Company Group. All files, records, documents, drawings, specifications,
equipment and similar items relating to the business of the Company Group,
whether prepared by the Employee Member or otherwise coming into the Employee
Member’s possession, will remain the exclusive property of the Company Group,
and if removed from the premises of the Company Group will be immediately
returned to the Company Group upon any termination of the Employee Member’s
employment.

(b)Each Employee Member agrees that any and all presently existing investment
advisory businesses of the Company Group and all businesses developed by the
Company Group, including by the Employee Member or any other employee or agent
of the Company Group, including all investment methodologies, all client
investment advisory contracts, fees and fee schedules, commissions, records,
data, client lists, agreements, trade secrets, and any other incident of any
business developed by the Company Group or earned or carried on by the Employee
Member for the Company Group, and all trade names, service marks and logos under
which the Company Group does business, and any combinations or variations
thereof, are and shall be, the exclusive property of the Company Group for its
sole use, and (where applicable) shall be, payable directly to the Company
Group. In addition, the Employee Member acknowledges and agrees that the
investment performance of the accounts managed by the Company Group is
attributable to the efforts of the team of professionals of the Company Group
(including by the Employee Member during the Employee Member’s employment with
the Company Group) and not to the efforts of any single individual, and that,
therefore, (i) the

25

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

performance records of the accounts managed by the Company Group (including by
the Employee Member during the Employee Member’s employment with the Company
Group) are and shall be the exclusive property of the Company Group and (ii)
such records may not be used or cited by such Employee Member at any time except
as required in the course of the Employee Member’s employment by the Company
Group or with the prior written consent of the Managing Member.

(c)As used in this Section 5.08, the term “Confidential Information” does not
include information that the Employee Member can document (i) becomes or has
been generally available to the public other than as a result of the Employee
Member’s or its representative’s disclosure; (ii) was available to the Employee
Member on a non confidential basis prior to its disclosure by the Company Group;
or (iii) is independently developed or becomes available to the Employee Member
on a nonconfidential basis from a source other than the Company Group.

(d)The Employee Member agrees that the Employee Member has not and will not
during the term of the Employee Member’s employment with the Company Group: (i)
improperly use or disclose any proprietary information or trade secrets of any
former employer or other Person with which the Employee Member has an agreement
or duty to keep in confidence information acquired by the Employee Member, if
any; or (ii) bring onto the premises of the Company Group any document or
confidential or proprietary information belonging to such employer or Person
unless consented to in writing by such employer or Person. The Employee Member
will indemnify the Company and hold it harmless from and against all claims,
liabilities, damages and expenses, including reasonable attorneys’ fees and
costs of suit, arising out of or in connection with any violation of the
foregoing.

(e)The Employee Member recognizes that the Company Group may have received, and
in the future may receive, from third parties their confidential or proprietary
information subject to a duty on the Company Group’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. The Employee Member agrees that the Employee Member owes the Company
Group and such third parties, during the Employee Member’s employment by the
Company Group and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any Person and to use it in a manner consistent with, and for the limited
purposes permitted by, the Company Group’s agreement with such third party.

(f)In the event of the Employee Member’s termination of employment with the
Company for any reason whatsoever, the Employee Member agrees promptly to
surrender and deliver to the Company all records, notes, materials, equipment,
drawings, documents and data of any nature pertaining to any Confidential
Information or to his employment, and the Employee Member will not retain or
take with the Employee Member any tangible materials containing or pertaining to
any Confidential Information that the Employee Member may produce, acquire or
obtain access to during the course of his employment.

26

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(g)Works Made for Hire.

(1)The Employee Member acknowledges that all work performed by the Employee
Member for the Company Group, including without limitation copyrights, patents,
inventions or any other works (collectively, the “Works”), shall be considered
“works made for hire” as defined in the United States Copyright Act, as amended.
For purposes of this Agreement, the Company is the Person for whom this work is
prepared and is considered the sole and original author of any work done by the
Employee Member hereunder. Therefore, the Company owns all of the right, title
and interest in and to the Works, and shall have the sole and exclusive right
(and may grant to others the right) in perpetuity throughout the universe, to
copyright, use, modify, change, adapt or exploit the Works (and permit others to
do the same) by any means, for any purpose, in any media, now known or hereafter
devised. The Employee Member hereby waives any and all moral rights that he, or
any Person working on his behalf, may have pursuant to any Laws or in any
jurisdiction regarding the Works.

(2)In the event that a court of competent jurisdiction ever determines that any
of the Works are not “works made for hire,” then such Works and all rights
therein shall be deemed assigned to the Company (and/or its successors or
assigns). The foregoing assignment includes all worldwide rights of any kind in
and to the Works (whether or not such rights are recognized in the United States
or any other country in the world) including, all rights incident to copyright
ownership (including renewals or extensions), to claims for damages by reason of
past infringement and to the right to sue and recover such damages for the use
and benefit of the Company. Upon the Company’s reasonable request, the Employee
Member agrees to execute additional documents, if any, necessary to evidence,
establish, maintain or protect the Company Group’s (or its licensees’,
successors’ or assigns’) rights in and ownership of the Works and hereby
appoints the Company (and its successors or assigns) as his attorney-in-fact to
execute such documents.

5.09New Class B Members and Class B-1 Members and Issuance of Class B Units and
Class B-1 Units. Subject to the terms of this Agreement, the Managing Member may
admit one (1) or more additional Class B Members or Class B-1 Members or issue
additional Class B Units or Class B-1 Units to an existing Class B Member or
Class B-1 Member, as applicable, at any time. As determined by the Managing
Member, the admission of additional Class B Members or Class B-1 Members may
result in dilution of the Interests of the Company’s then existing Members. No
existing Member shall be entitled to be compensated or reimbursed on account of
any such dilution, nor will any Member be entitled to rights of first refusal,
pre-emptive rights or any other rights or benefits as a result of the issuance
of additional Units to any existing Member or the admission of a new Class B
Member or Class B-1 Member. The Managing Member may do all things appropriate or
convenient in connection with the issuance of Units or the admission of any
additional Class B Member or Class B-1 Member. The admission of an additional
Class B Member or Class B-1 Member to the Company shall not dissolve the
Company.

27

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

5.10Investment Representations of Members. Each Member hereby represents,
warrants and acknowledges to the Company that:

(a)Such Member has all requisite power to execute, deliver and perform this
Agreement; the performance of its obligations hereunder will not result in a
breach or a violation of, or a default under, any material agreement or
instrument by which such Member or any of such Member’s properties is bound or
any statute, rule, regulation, order or other law to which it is subject, nor
require the obtaining of any consent, approval, permit or license from or filing
with, any governmental authority or other Person by such Person in connection
with the execution, delivery and performance by such Member of this Agreement.

(b)This Agreement constitutes (assuming its due authorization and execution by
the other Members) such Member’s legal, valid and binding obligation.

(c)Such Member is acquiring its Interest for investment solely for such Member’s
own account and not for distribution, transfer or sale to others in connection
with any distribution or public offering.

(d)Such Member (i) has received all information that such Member deems necessary
to make an informed investment decision with respect to an investment in the
Company and (ii) has had the unrestricted opportunity to make such investigation
as such Member desires pertaining to the Company and an investment therein and
to verify any information furnished to such Member.

(e)Such Member understands that such Member must bear the economic risk of an
investment in the Company for an indefinite period of time because (i) the
Interests have not been registered under the Securities Act and applicable state
securities laws and (ii) the Interests may not be sold, transferred, pledged or
otherwise disposed of except in accordance with this Agreement and then only if
they are subsequently registered in accordance with the provisions of the
Securities Act and applicable state securities laws or registration under the
Securities Act or any applicable state securities laws is not required.

5.11Relationship With the Managing Member.

(a)It is the intention of each of the Managing Member and the Class B Members
that, unless otherwise determined by the Managing Member, the number of the
Class A Shares and Class B Shares outstanding shall at all times equal the
number of Class A Units and Class B Units outstanding, respectively, and each of
the Company, the Managing Member and the Class B Members agrees to cooperate to
give effect to the intent of this Section 5.11(a).

(b)The Managing Member shall not, directly or indirectly, enter into or conduct
any business, or hold any assets other than (i) business conducted and assets
held by the Company and its Subsidiaries, (ii) the ownership, acquisition and
disposition of equity interests of the Company, (iii) the management of the
business of the Company and its Subsidiaries, (iv) the offering, sale,
syndication, private placement or public offering of shares, bonds, securities
or other interests in compliance with this Section 5.11, (v) any activity or
transaction contemplated by this Agreement and the Registration Rights Agreement
and (vi) such activities as are incidental to the foregoing.

28

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(c)The Managing Member shall not own any assets or take title to assets (other
than temporarily in connection with an acquisition prior to contributing such
assets to the Company) other than equity interests in the Company and such cash
and cash equivalents, bank accounts or similar instruments or accounts as the
Board of Directors of the Managing Member deems reasonably necessary for the
Managing Member to carry out its responsibilities contemplated under this
Agreement.

(d)The Managing Member shall, directly, maintain at all times ownership of all
outstanding Class A Units, and shall not permit any Person to possess or
exercise a right or ability to remove, replace, appoint or elect the Managing
Member of the Company.

(e)If the Managing Member issues any equity securities after the date of this
Agreement:

(i)at any time the Managing Member issues any equity securities other than
pursuant to the 2007 Plan, the Managing Member shall immediately contribute all
the cash proceeds, assets or other consideration or payments received from or in
respect of the issuance of securities and from the exercise of any rights
contained in any such securities, including from a Class B Member or Class B-1
Member in respect of such issuance (collectively, the “Equity Proceeds”) (x) to
the Company and the Company shall immediately issue to the Managing Member, in
exchange for the Equity Proceeds contributed to the Company and any deemed
Capital Contributions pursuant to Section 5.11(e)(iii), (A) in the case of an
issuance of a Class A Share, one Class A Unit, and (B) in the case of an
issuance of any other equity securities by the Managing Member, a new class or
series of units or other equity securities with designations, preferences and
other rights, terms and provisions that are substantially the same as those of
such Managing Member’s equity securities equal in number to the number of the
Managing Member’s equity securities issued or, (y) if otherwise agreed in
writing by the Managing Member and any other Member, to such Member and such
Member shall immediately transfer to the Manager, in exchange for such Equity
Proceeds, applicable Class B Units held by such Member, which Class B Units
shall be automatically converted upon transfer, (A) in the case of an issuance
of a Class A Share, one Class A Unit or, (B) in the case of an issuance of any
other securities by the Managing Member, a new class or series of units or other
equity securities with designations, preferences and other rights, terms and
provisions that are substantially the same as those of such Managing Member’s
equity securities equal in number to the number of the Managing Member’s equity
securities issued;

(ii)at any time the Managing Member issues a Class A Share pursuant to the 2007
Plan (whether pursuant to the exercise of a stock option or the grant of a stock
award or otherwise), (x) the Managing Member shall be deemed to have contributed
to the Company an amount of cash equal to the per share closing price of its
Class A common stock on the New York Stock Exchange on the trading day
immediately prior to the date of such issuance (or, if earlier, on the date the
related option is exercised) and shall concurrently transfer the Equity
Proceeds, if any, to the Company (such Equity Proceeds shall not constitute a
Capital Contribution) and (y) the Company shall be deemed to have purchased from
the Managing Member the Class A Shares for the amount of cash deemed contributed
by the Managing Member to the Company pursuant to clause (x) above and shall
issue one Class A Unit to the Managing Member; and

29

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(iii)in the event of any issuance of Class A Shares by the Managing Member, and
the contribution to the Company, by the Managing Member, of the cash proceeds or
other consideration or payments received from or in respect of such issuance
(including from a Class B Member in respect of such issuance), if the cash
proceeds or other consideration or payments actually received by the Managing
Member are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred in connection with
such issuance (after giving effect to any consideration or payments paid by
Class B Members in respect of such issuance), the Managing Member shall be
deemed to have made a capital contribution to the Company in the amount equal to
the sum of the cash proceeds or other consideration or payments of such issuance
plus the amount of such underwriter’s discount and other expenses paid by the
Managing Member, which discount and expense shall be treated as an expense for
the benefit of the Company for purposes of Section 4.01.

(f)If, at any time, any Class A Shares (or such other class or series of equity
securities) of the Managing Member is to be redeemed by the Managing Member for
cash, the Company shall, immediately prior to such redemption, redeem one (1)
Class A Unit (or such other class or series of equity securities in the Company)
held by the Managing Member, upon the same term and for the same price per Class
A Unit (or such other class or series of equity securities in the Company), as
such Class A Shares (or such other class or series of equity securities of the
Managing Member).

(g)Neither the Company nor the Managing Member shall in any manner subdivide (by
split, distribution, reclassification, recapitalization or otherwise) or combine
(by reverse split, reclassification, recapitalization or otherwise) their
respective class or series of outstanding units and common stock with
designations, preferences and other rights, terms and provisions that are
substantially the same, unless such class of series of units or common stock are
subdivided or combined concurrently in an identical manner.

(h)Each Class B Member shall, concurrently with the execution and delivery of
this Agreement or, in the event that any Class B Units are issued by the Company
to such Class B Member subsequent to the date hereof, concurrently with such
subsequent issuance, (i) execute and deliver to the Managing Member a
subscription agreement in form satisfactory to the Managing Member, subscribing
to a number of Class B Shares equal to the number of Class B Units held by such
Class B Member as of the date hereof or, with respect to a subsequent issuance,
the number of Class B Units to be issued to such Class B Member at such
subsequent issuance, (ii) pay to the Managing Member consideration for such
subscribed Class B Shares at the par value, (iii) if such Class B Member is not
a party to the Class B Stockholders Agreement, execute and deliver to the
Managing Member a counterpart to the Class B Stockholders Agreement or an
additional party signature page thereto and (iv) execute and deliver to the
Managing Member such instruments, certificates, agreements and other documents
as may be reasonably required by the Managing Member to effect the issuance of
such subscribed Class B Shares. The Managing Member shall issue to such Class B
Member, upon receipt of the foregoing, the Class B Shares so subscribed.

(i)Notwithstanding the foregoing provisions of this Section 5.11, the Managing
Member may incur indebtedness and may take other actions if the Managing Member
determines in good faith that such indebtedness or other actions are in the best
interests of the Company.

30

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

ARTICLE VI
TRANSFER OF UNITS

6.01Transfer of Units.

(a)No Class B Member or Class B-1 Member or transferee thereof shall, without
the prior written consent of the Managing Member, which may be withheld in its
sole discretion, create, or suffer the creation of, a Lien in such Member’s
Units.

(b)The Managing Member shall not Transfer any Class A Units.

(c)No Class B Member or Class B-1 Member shall Transfer, or suffer the Transfer
of, such Class B Member’s or Class B-1 Member’s Units (including by way of
indirect transfer resulting from the direct or indirect transfer of control of
any entity which is a Class B Member or Class B-1 Member), in whole or in part,
nor enter into any agreement as the result of which any Person shall become
interested with such Class B Member or Class B-1 Member therein except subject
to Section 6.01(d), (i) with the prior written consent of the Managing Member,
which may be withheld in its sole discretion, (ii) by last will and testament
to: (A) spouses or lineal descendants, (B) inter vivos trusts, (C) family
limited partnerships or similar entities or (D) devices for the benefit of
spouses and lineal descendants, on the condition in each case that each
Transferee thereof expressly acknowledges and agrees in writing that such
transferred Interests (or a portion thereof) are subject to this Agreement and
all of the terms and conditions hereof,  (iii) pursuant to Exhibit B or Exhibit
D hereof or (iv) to the Partnership in accordance with the Partnership
Agreement.

(d)Except with the written consent of the Managing Member, no Transfer of a Unit
shall be permitted (and, if attempted, shall be void ab initio) if, in the
determination of the Managing Member,

(1)such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit;

(2)such Transfer would require the registration of such transferred Unit or of
any class of Unit pursuant to any applicable United States federal or state
securities laws (including, without limitation, the Securities Act or the
Exchange Act) or other foreign securities laws or would constitute a non-exempt
distribution pursuant to applicable state securities laws;

(3)to the extent requested by the Managing Member, the Company does not receive
such legal and/or tax opinions and written instruments (including, without
limitation, copies of any instruments of Transfer and such Assignee’s consent to
be bound by this Agreement as an Assignee) that are in a form satisfactory to
the Managing Member, as determined in the Managing Member’s sole discretion;

(4)such a Transfer would pose a material risk that the Company would be a
“publicly traded partnership” as defined in Section 7704 of the Code;

31

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(5)in the case of a Class B Unit, such transfer shall have been made in
accordance with the Class B Stockholders Agreement;

(e)Notwithstanding Section 6.02(b), (i) at any time prior to or following a
Transfer of Class B Units by a Class B Member or a Transfer of Class B-1 Units
by a Class B-1 Member, the transferring Class B Member or Class B-1 Member, the
transferee and the Managing Member may agree in writing, in the sole discretion
of each such Person, that all or any portion of the Class B Units or Class B-1
Units that may be forfeited by a Permitted Transferee pursuant to Section
6.02(b) shall instead be forfeited by the Employee Member that transferred such
Class B Units or Class B-1 Units; and (ii) with respect to any Class B Units or
Class B-1 Units transferred by an Employee Member to a Permitted Transferee
prior to the date hereof, such Class B Units shall not be subject to forfeiture
by such Permitted Transferee and such Employee Member shall instead forfeit an
additional number of Class B Units or Class B-1 Units equal to the number of
Class B Units or Class B-1 Units that otherwise would have been forfeited by
such Permitted Transferees pursuant to Section 6.02(b) (for example, if an
Ordinary Employee Member transferred twenty (20) Class B Units to a Permitted
Transferee prior to the date hereof, retained eighty (80) Class B Units and
thereafter breached Section 5.07 during the term of his employment, such
Ordinary Employee Member shall forfeit twenty five (25) Class B Units and such
Permitted Transferee shall not forfeit any Class B Units).

(f)Any purported Transfer of Units not in compliance with this Section 6.01
shall be void and shall not create any obligation of the party of the Company or
its Members to recognize such Transfer.

6.02Vesting and Forfeiture of Units.

(a)Vesting of Units.

(1)Units Held by the Managing Member and the Non-Employee Members. All Class A
Units held by the Managing Member and, except as may be agreed in writing by the
Managing Member and a Non-Employee Member, all Class B Units held by a
Non-Employee Member shall be fully vested and shall not be subject to forfeiture
under this Section 6.02 for any reason.

(2)Units Held by Employee Members and their Permitted Transferees. All Class B
Units and Class B-1 Units shall be vested or subject to vesting provisions as
set forth on the Register of Members or the applicable Award Agreement. Unvested
Class B Units and Class B-1 Units shall vest in accordance with the Plan or the
applicable Award Agreement under which such Class B Units or Class B-1 Units
were issued. Except as may be agreed in writing by the Managing Member and a
Class B Member or Class B-1 Member, Class B Units or Class B-1 Units held by a
Permitted Transferee of an Employee Member shall vest at the same times as such
Class B Units or Class B-1 Units would have vested had such Class B Units or
Class B-1 Units continued to be held by such Employee Member.

32

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(3)Forfeiture of Unvested Class B Units and Unvested Class B-1 Units. Except as
provided in the Plan pursuant to which an unvested Class B Unit or unvested
Class B-1 Unit is issued or as otherwise may be agreed in writing by the Company
and a Class B Member or Class B-1 Member, as applicable, all unvested Class B
Units and unvested Class B-1 Units held by an Employee Member and all unvested
Class B Units or Class B-1 Units transferred by such Employee Member to, and
held by, his or her Permitted Transferees, on the date of termination of
employment of such Employee Member with the Company Group shall be forfeited
upon such termination.

(b)Additional Forfeiture of Class B Units and Class B-1 Units.

(1)Termination for Cause. Subject to Section 6.01(e), in the event that an
Employee Member’s employment by the Company Group has been terminated for Cause,
such Employee Member and each of his or her Permitted Transferees shall each
forfeit seventy‑five percent (75%) of the number of vested Class B Units and
Class B-1 Units and one hundred percent (100%) of the unvested Class B Units and
Class B-1 Units held by such Member as of the date of such termination, unless
the Board of Directors of the Managing Member, in its sole discretion,
determines otherwise.

(2)Initial Managing Principal Breach of Restrictive Covenants. Subject to
Section 6.01(e), in the event that an Initial Managing Principal breaches
Section 5.07 during the term of his employment with the Company Group or during
the three years period following such term of employment, in addition to any
forfeiture that may result from the application of Section 6.02(a)(3) (should
such breach result in a termination of employment), unless the Board of
Directors of the Managing Member, in its sole discretion, determines otherwise,
such Initial Managing Principal and each of his or her Permitted Transferees
shall each forfeit one hundred percent (100%) of unvested Class B Units, and the
excess of (A) fifty (50%) of the number of vested Class B Units held by such
Member as of the earlier of (i) the date of such breach and (ii) the date of
termination of such Initial Managing Principal’s employment with the Company
Group over (B) the aggregate number of vested Class B Units (if any) previously
forfeited by such Member under this Section 6.03(b)(2).

(3)Ordinary Employee Member Breach of Restrictive Covenants. Subject to Section
6.01(e), in the event that an Ordinary Employee Member breaches Section 5.07
during the term of his or her employment or during the eighteen (18) month
period following such term of employment, in addition to any forfeiture that may
result from the application of Section 6.02(a)(3) (should such breach result in
a termination of employment) , unless the Board of Directors of the Managing
Member, in its sole discretion, determines otherwise, such Ordinary Employee
Member and each of his or her Permitted Transferees shall each forfeit one
hundred percent (100%) of unvested Class B Units and Class B-1 Units, and the
excess of (A) 25% of the number of vested Class B Units and Class B-1 Units held
by such Member as of the earlier of (i) the date of such breach and (ii) the
date of termination of such Ordinary Employee Member’s employment with the
Company Group over (B) the aggregate number of vested Class B Units and Class
B-1 Units (if any) previously forfeited by such Member under this Section
6.03(b)(3).

33

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(c)Consequences of Forfeiture. In the event a Class B Member’s Class B Units or
a Class B-1 Member’s Class B-1 Units are forfeited pursuant to Section 6.02(b),
(i) the exact number of Class B Units or Class B-1 Units (if not a whole number)
shall be determined by rounding to the nearest whole number of Class B Units or
Class B-1 Units, (ii) such Class B Member or Class B-1 Member shall cease to
hold such number of Class B Units or Class B-1 Units, (iii) forfeited Class B
Units and Class B-1 Units shall be held in the treasury of the Company and
thereafter may be awarded pursuant to a Plan and (iv) the Managing Member shall
reflect the reduction of the number of units by revising the Register of
Members. In addition, such Class B Member shall reasonably cooperate with the
Managing Member to assist in the redemption of an equal number of Class B Shares
held by such Class B Member.

6.03Drag Along Rights. If holders of more than 50% of the outstanding Class B
Units held by Class B Members (the “Selling Holders”) propose to sell to a third
party any Class B Units held by such Class B Members (including Class B Units
transferred by such Class B Members to, and held by, their Permitted
Transferees) (whether such sale is by way of purchase, merger, recapitalization
or other form of transaction), then upon (i) the request of the Selling Holders
and (ii) the consent of the Managing Member and a Majority in Interest of Class
B Members, each other Class B Member and each Class B-1 Member, shall sell the
same percentage, as applicable, of the Class B Units or Class B-1 Units
beneficially owned by such Class B Member or Class B-1 Member as the percentage
to be sold by the Selling Holders to such third party buyer pursuant to the same
terms and conditions negotiated by the Selling Holders for the sale of the Class
B Units held by the Selling Holders; provided that the price paid per Unit may
differ depending upon the applicable class of Unit. For example, if the Selling
Holders propose to sell 35% of the Class B Units held by each of them, any other
Member shall, upon request of the Selling Holders and the consent of the
Managing Member and the Majority in Interest of Class B Members, sell 35% of the
Class B Units and Class B-1 Units held by such other Class B Member or Class B-1
Member. Each of the Class B Members and Class B-1 Members agrees to such sale
and to execute such agreements, powers of attorney, voting proxies or other
documents and instruments as may be necessary or desirable to consummate such
sale. Each of the Class B Members and Class B-1 Members further agrees to timely
take such other actions as the Managing Member may reasonably request as
necessary in connection with the consummation of such sale. Each Class B Member
and Class B-1 Member shall be required to make customary representations and
warranties in connection with such transfer with respect to his, her or its own
authority to transfer his, her or its title to the Class B Units or Class B-1
Units transferred, together with such other representations and warranties with
respect to the Company as are made by the Selling Holders in connection with
such sale; provided, however, that the liability of each Class B Member and
Class B-1 Member with respect to the representations and warranties concerning
the Company shall be limited to his pro rata portion of the proceeds paid in
such sale. Each Class B Member and Class B-1 Member shall pay his pro rata
portion (based on the total value of the consideration received by such Class B
Member or Class B-1 Member, as applicable, compared to the aggregate
consideration received by all Members in the transaction) of the reasonable
out-of-pocket expenses incurred in connection with a sale consummated pursuant
to this Section 6.03.

34

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

ARTICLE VII
MANAGING MEMBER; EXECUTIVE COMMITTEE; OFFICERS

7.01Powers of the Managing Member.

(a)The business and affairs of the Company shall be under the sole and exclusive
direction, management and supervision of the Managing Member. In addition to all
powers provided or permitted by the Laws of the State of Delaware or any other
applicable Law, the Managing Member is hereby authorized on behalf of the
Company: to expend Company funds in furtherance of the business and purpose of
the Company; to admit Members and issue Units for consideration and on terms and
conditions in his discretion; to incur obligations for and on behalf of the
Company in connection with its business; to open, maintain and close, in the
name of the Company, brokerage and bank accounts, and to draw checks or other
orders for the payment of money; to borrow or raise moneys for and on behalf of
the Company upon such terms and conditions as may be necessary or advisable and
without limit as to amount or manner and time of repayment; to issue, accept,
endorse and execute promissory notes, drafts, bills of exchange, bonds,
debentures and other negotiable or non-negotiable instruments and evidences of
indebtedness; to hypothecate, mortgage or pledge the whole or any part of the
property or credit of the Company, whether at the time owned or thereafter
acquired; to repay in whole or in part, refinance, modify or extend any security
interest affecting property owned by the Company and, in connection therewith,
to execute for and on behalf of the Company any or all extensions, renewals, or
modifications of such security interests; to lend funds and other property of
the Company either with or without security; to waive any default under any
agreement to which the Company is a party; to apply for membership or
participation in any exchanges, clearing agencies, trade associations or other
organizations and to take any actions and disclose any information necessary or
appropriate in connection with such applications; to determine, subject to the
provisions of this Agreement, the terms of any offering of Units and the manner
of complying with applicable Law and to take any additional action as he shall
deem necessary or desirable to effectuate the offering of Units; to prepare,
execute, file and deliver any documents, instruments or agreements; to employ
such agents, brokers, traders, consultants, advisers, employees, attorneys and
accountants as he deems appropriate and necessary to the conduct of the Company,
at such rates and fees as it deems necessary or appropriate, whether or not they
are associates or Affiliates of the Company or the Managing Member; to obtain
insurance for the proper protection of the Company and the Members; to commence
or defend any litigation or arbitration involving the Managing Member in its
capacity as Managing Member, and to retain legal counsel in connection therewith
and to pay out of the assets of the Company any and all liabilities and
expenses, including fees of legal counsel, incurred in connection therewith
(except if the Managing Member is or becomes liable therefor under Section 7.07
hereof); to take any other action contemplated to be taken by the Managing
Member pursuant to this Agreement; and to make such other decisions and enter
into any other agreements or take such other action as he believes to be
necessary or desirable to carry out the business and purpose of the Company.

(b)Notwithstanding the foregoing, the Managing Member shall not, without the
consent of a Majority in Interest of the Class B Members, have the power and
authority to effectuate the sale, lease, transfer, exchange or other disposition
of all or substantially all of the assets of the Company (including, but not
limited to, the exercise or grant of any conversion, option, privilege or
subscription right or any other right available in connection with any assets at
any time held by the Company) or the merger, consolidation, reorganization or
other combination of the Company with or into another entity.

35

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

7.02Executive Committee. The Company shall have an executive committee (the
“Executive Committee”) to which the Managing Member may delegate such power and
authority as the Managing Member may determine, subject to the right of Managing
Member to revoke or modify such delegation. The Executive Committee shall
consist of the Chairman of the Managing Member, together with such other
Administrative Officers as may be designated and/or removed by the Chairman.
Each member of the Executive Committee shall have one (1) vote in any decision
of the Executive Committee. The Executive Committee may act only with majority
vote or majority written consent of its members and may act in accordance with
such rules and procedures as it may determine from time to time. Initially,
Richard S. Pzena, John P. Goetz, A. Rama Krishna and William L. Lipsey shall
serve as members of the executive committee.

7.03Administrative Officers.

(a)The Managing Member may from time to time appoint or remove one (1) or more
administrative officers (individually, an “Administrative Officer,” and
collectively, the “Administrative Officers”) from among the employees of the
Company to carry out the day-to-day affairs of the Company. No Administrative
Officer need be a Member. Each Administrative Officer’s title and authority
shall be as determined from time to time by the Managing Member.

(b)The Managing Member shall appoint a chief compliance officer of the Company
to report directly to the Managing Member (the “Chief Compliance Officer”). The
responsibilities of the Chief Compliance Officer shall include (i) recommending
to the Managing Member policies and procedures reasonably designed to prevent
violation by the Company and its employees of federal securities laws, (ii)
administering the policies and procedures adopted and implemented for such
purpose and (iii) such other matters as the Managing Member shall prescribe.

7.04Binding Company. (a) No Class B Member or Class B-1 Member, acting
individually in its capacity as such, has the right or authority to act for or
bind, or to otherwise assume any obligation or responsibility on behalf of, the
Company except as specifically authorized in accordance with this Agreement. The
Company may only act and bind itself through:

(i)the action of the Managing Member in accordance with this Agreement;

(ii)the collective action of the members of the Executive Committee if and to
the extent authorized by the Managing Member or this Agreement or by the
Managing Member; or

(iii)the action of an Administrative Officer if and to the extent authorized by
this Agreement, the Managing Member or the Executive Committee in accordance
with this Agreement.

36

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

7.05Reliance by Third Parties. Persons dealing with the Company are entitled to
rely conclusively upon the power and authority of the Managing Member or the
Executive Committee as hereinabove set forth and upon the certificate of the
Managing Member or an Administrative Officer (i) as to who the Members hereunder
are, (ii) as to the existence or nonexistence of any fact or facts which
constitute conditions precedent to acts by the Members or in any other manner
germane to the affairs of the Company, (iii) as to who is authorized to execute
and deliver any instrument or document on behalf of the Company, (iv) as to the
authenticity of any copy of this Agreement and amendments hereto, (v) as to any
act or failure to act by the Company or as to any other matter whatsoever
involving the Company or any Member (solely with respect to the activities of
the Company), or (vi) as to the authority of any Administrative Officer to act.
Any corporation, brokerage firm or transfer agent called upon to transfer any
securities to or from the name of the Company shall be entitled to rely on
instructions or assignments signed or purporting to be signed by a Managing
Member or an Administrative Officer without inquiry as to the authority of the
person signing or purporting to sign such instructions or assignments or as to
the validity of any transfer to or from the name of the Company. At the time of
any such transfer, any such corporation, brokerage firm or transfer agent shall
be entitled to assume that (i) the Company is then in existence and (ii) that
this Agreement is in full force and effect and has not been amended, in each
case unless such corporation, brokerage firm or transfer agent shall have
received written notice to the contrary.

7.06Duties of Managing Member, the Executive Committee and Employee Members.
During the continuance of the Company, the Managing Member, each member of the
Executive Committee and each Employee Member shall devote such time and effort
to the Company business as may be necessary to promote adequately the interests
of the Company. Failure of any the Managing Member, any member of the Executive
Committee or any Employee Member to devote his time, skill and attention to the
Company to the extent required pursuant to this Section 7.06 due to illness
shall not constitute a breach of his obligation to the Company pursuant to this
Section 7.06.

7.07Liability of Managing Member and the Executive Committee. Notwithstanding
anything to the contrary contained herein, a Managing Member or an Executive
Committee member, individually, or the Executive Committee, collectively, shall
not be liable, responsible or accountable in damage or otherwise to the Company
or to any Member, successor, assignee or transferee except by reason of acts or
omissions due to fraud or intentional misconduct or that constitute a violation
of the implied contractual duty of good faith and fair dealing.

7.08Indemnification, Reliance and Fiduciary Duty.

(a)Indemnification by the Company. To the fullest extent permitted by applicable
Law, the Company shall indemnify, defend and hold any Covered Person harmless
from and against any loss, liability, damage, cost or expense, including
reasonable attorneys’ fees, in defense of any demands, claims or lawsuits
against such Covered Person in or as a result of or relating to its capacity,
acts or omissions as Managing Member, Executive Committee member, Chief
Compliance Officer, Administrative Officer or as an agent, employee, officer,
adviser, or consultant, concerning the business, or activities undertaken on
behalf of the Company, including any demands, claims or lawsuits initiated by a
Member or resulting from or relating to the offer and sale of the Units in the
Company, provided that the acts or omissions of such Covered Person are not the
result of fraud, intentional misconduct or a violation of the implied
contractual duty of good faith and fair dealing, or such a lesser standard of
conduct as under applicable Law prevents indemnification hereunder or were taken
in the knowledge that such actions were not within the stated purposes and
powers of the Company (the “Disabling Conduct”).

37

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

A Covered Person shall be entitled to receive, upon application, advances to
cover the costs of defending any claim or action against such Covered Person;
provided, however, that such advances shall be repaid to the Company if such
Covered Person violated any of the standards set forth in the preceding
paragraph. All rights of a Covered Person shall survive the dissolution of the
Company and the death, retirement, removal, dissolution, incompetency or
insolvency of such Covered Person, provided that notice of a potential claim for
indemnification hereunder is made by or on behalf of such Covered Person seeking
such indemnification prior to the time distribution in liquidation of the
property of the Company is made pursuant to Section 8.02 hereof.

(b)Reliance. A Covered Person shall be fully protected in relying in good faith
upon the records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person (other than such Covered
Person) as to matters the Covered Person reasonably believes are within such
other Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company, including information, opinions,
reports or statements as to the value and amount of the assets, liabilities,
profits, losses, or any other facts pertinent to the existence and amount of
assets from which distributions to Members might properly be paid.

(c)Fiduciary Duty. To the extent that, at law or in equity, a Covered Person has
duties (including fiduciary duties) and liabilities relating to the Company or
to another Member or any Affiliate of another Member, a Covered Person acting
pursuant to the terms, conditions and limitations of this Agreement shall not be
liable to the Company or to another Member or any Affiliate of another Member
for its good faith reliance on the provisions of this Agreement. The provisions
of this Agreement, to the extent that they expand or restrict the duties and
liabilities of a Covered Person otherwise existing at law or equity, are agreed
by the Members to modify to that extent such other duties and liabilities of the
Covered Person to the extent permitted by law.

To the fullest extent permitted by applicable law and unless otherwise expressly
provided herein, (i) whenever a conflict of interest exists or arises between
the Managing Member and the Company or another Member, or (ii) whenever this
Agreement or any other agreement contemplated herein provides that the Managing
Member shall act in a manner that is fair and reasonable to the Company or any
other Member, the Managing Member shall resolve such conflict of interest or
take such action, considering in each case the relative interest of the Company,
each other Member and the Managing Member, to such conflict, agreement,
transaction or situation and the benefits and burdens relating to such
interests, any customary or accepted industry practices, and any applicable
generally accepted accounting practices or principles. So long as the Managing
Member acts, based on the foregoing sentence, in good faith and in a manner
consistent with the foregoing sentence, the resolution or action so made or
taken by the Managing Member shall not constitute a breach of this Agreement or
any other agreement contemplated herein.

38

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in the Agreement or under applicable
Law, whenever in this Agreement the Managing Member is permitted or required to
make a decision or take an action or omit to do any of the foregoing acting
solely in its capacity as the Managing Member, the Managing Member shall, except
where an express standard is set forth, be entitled to make such decision in its
sole discretion (and the words “in its sole discretion” should be deemed
inserted therefor in each case in association with the words “Managing Member,”
whether or not the words “sole discretion” are actually included in the specific
provisions of this Agreement), and in so acting in its sole discretion the
Managing Member shall be entitled to consider only such interests and factors as
it desires, including its own interests, and, except as set forth in the
preceding paragraph in the case of a conflict of interest, shall have no duty or
obligation to give any consideration to any interest of or factors affecting the
Company, any of the Company’s Affiliates, any other Member or any other Person.
To the fullest extent permitted by applicable Law, if pursuant to this Agreement
the Managing Member, acting solely in its capacity as the Managing Member, is
permitted or required to make a decision in its “good faith” or under another
express standard, the Managing Member shall act under such express standard and
shall not be subject to any other or different standard imposed by this
Agreement or otherwise other applicable Law.

The Managing Member may consult with the legal counsel and accountants and any
act or omission suffered or taken by the Managing Member on behalf of the
Company in furtherance of the interests of the Company in good faith in reliance
upon and in accordance with the advice of such counsel or accountants will be
full justification for any such act or omission, and the Managing Member will be
fully protected in so acting or omitting to act so long as such counsel or
accountants were selected with reasonable care.

(d)Insurance. To the fullest extent permitted by Law, the Company may purchase
and maintain insurance on behalf of any Covered Person against any liability
asserted against such Covered Person, whether or not the Company would have the
power to indemnity such Covered Person against such liability under the
provision of this Section 7.08.

ARTICLE VIII
DISSOLUTION, LIQUIDATION AND TERMINATION OF THE COMPANY

8.01Dissolution. The Company shall dissolve upon the first to occur of the
following:

(a)a determination by the Managing Member and a Majority in Interest of the
Class B Members that the Company should dissolve; or

(b)the entry of a decree of judicial dissolution of the Company under Section
18-802 of the Act.

Upon the dissolution of the Company, no further business shall be done in the
Company name except the completion of any incomplete transactions and the taking
of such action as shall be necessary for the winding up of the affairs of the
Company and the distribution of its assets.

39

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

8.02Liquidation.

(a)Subject to the provisions of Article IX, upon dissolution of the Company, the
Managing Member shall (i) cause such of the Company property as the Managing
Member shall deem appropriate to be sold in the manner and at the price the
Managing Member determines, (ii) determine each Member’s Capital Account
pursuant to Article III hereof, (iii) determine each Member’s pro rata share of
Company Income and Company Loss in accordance with Sections 3.01 and 3.02
hereof; and (iv) take the following actions and make the following distributions
out of the property of the Company in the following manner and order:

(1)pay all debts and liabilities of the Company and expenses of liquidation in
the order of priority provided by Law; and

(2)distribute the remainder of the property in cash to the Members in accordance
with Section 3.03(c)(2).

(b)No Member shall be obligated to restore a negative Capital Account.

Anything in the foregoing provisions of this Section 8.02 to the contrary
notwithstanding, each Member hereby agrees that any such dissolution or
distribution shall be postponed for such period of time as may be required by
the Securities and Exchange Commission or any other Governmental or Regulatory
Authority having jurisdiction over the Company or its business, and any property
of the Company so retained by the Company shall continue at the risk of the
Company and be subject to all debts and other obligations of the Company;
provided that the Managing Member will use his best efforts to obtain the
regulatory approvals necessary to effect such dissolution or distribution.

ARTICLE IX
RESERVES UPON DISSOLUTION

9.01Reserves. The amount of any distribution upon a dissolution shall be made in
cash or in kind or partially in cash, as the Managing Member shall determine,
less a reserve determined in the sole discretion of the Managing Member.

9.02Distribution of Reserves. Any reserve amounts so withheld will be deposited
by the Managing Member in an interest bearing account at a major bank
headquartered in New York City. Upon determination by the Managing Member that
circumstances no longer require the retention of any amount reserved pursuant to
this Agreement, the Managing Member shall pay such sum to the Members (or their
respective Legal Representative), along with any interest earned on such
account, at the earliest practicable time.

40

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

ARTICLE X
ACCOUNTING

10.01Accounts of the Company. The books and records of account of the Company
shall be maintained in accordance with GAAP consistently applied and shall be
reconciled to comply with the methods followed by the Company for United States
Federal income tax purposes, consistently applied. The books and records shall
be maintained at the Company’s principal office or at a location designated by
the Managing Member.

10.02Annual Reports to Members. Within one hundred twenty (120) days after the
end of each Fiscal Year, the Managing Member shall cause to be prepared and
mailed to each Member one (1) or more reports setting forth, as of the end of
such Fiscal Year, (a) a statement of Company Income and the amount of such
Member’s Capital Account and, as soon as thereafter practicable, the amount of
such Member’s share of the Company’s taxable income or loss for such Fiscal
Year, in sufficient detail to enable him to prepare his federal, state and other
tax returns and (b) a balance sheet and statements of operations and cash flows
for the Company and its subsidiaries as of and for the Fiscal Year. The
financial statements described in this Section 10.02 shall be prepared in
accordance with GAAP applied on a consistent basis (except as may be noted
therein).

10.03Tax Returns and Tax Elections.

(a)The Company’s accountants shall prepare all federal, state and local tax
returns of the Company for each year for which such returns are required to be
filed. The Managing Member, in his or its sole discretion, shall determine the
accounting methods and conventions under the tax laws of the United States, the
several states and other relevant jurisdictions as to the treatment of income,
gain, loss, deduction and credit of the Company or any other method or procedure
related to the preparation of such tax returns. The Managing Member, in its sole
discretion, may cause the Company to make or refrain from making any and all
elections permitted by such tax laws, provided that the Company shall make an
election under Section 754 of the Code promptly following the date hereof to the
extent it does not already have a Code Section 754 in place.

(b)Each Member agrees that, in respect of any year in which he has or had any
interest in the Company, he shall not (i) treat, on his individual income tax
returns, any item of income, gain, loss, deduction or credit relating to his
interest in the Company in a manner inconsistent with the treatment of such item
by the Company as reflected on the Form K-1 or other information statement
furnished by the Company to such Member for use in preparing his income tax
returns or (ii) file any claim for refund relating to any such item based upon,
or that would result in, such inconsistent treatment unless such Member has been
advised by counsel that treating such item in a manner consistent with the
treatment of such item by the Company would subject such Member to penalties
under the Code.

41

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

10.04Tax Matters Representative.  

(a)The Managing Member, or a Person designated by the Managing Member, shall
serve as the “tax matters partner” within the meaning of Section 6231(a)(7) of
the Code prior to its amendment by the Revised Partnership Audit Procedures and
as the “partnership representative” of the Company for any tax period subject to
the provisions of Section 6223 of the Code, as amended by the Revised
Partnership Audit Procedures (in each such capacity, the “Tax Matters
Representative”), and in such capacity shall represent the Company in any
disputes, controversies or proceedings with the Internal Revenue Service or with
any state, local, or non-U.S. taxing authority and is hereby authorized to take
any and all actions that it is permitted to take by applicable law when acting
in that capacity.  The Tax Matters Representative shall have all of the rights,
authority and power, and shall be subject to all of the obligations, of a tax
matters partner/partnership representative to the extent provided in the Code
and the Treasury Regulations, and the Members hereby agree to be bound by any
actions taken by the Tax Matters Representative in such capacity.  The Tax
Matters Representative shall represent the Company in all tax matters to the
extent allowed by law.  Without limiting the foregoing, the Tax Matters
Representative is authorized and required to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including administrative and judicial proceedings, and to
expend Company funds for professional services and costs associated
therewith.  Any decisions made by the Tax Matters Representative, including,
without limitation, whether or not to settle or contest any tax matter, and the
choice of forum for any such contest, and whether or not to extend the period of
limitations for the assessment or collection of any tax, shall be made in the
Tax Matters Representative’s sole discretion.  Without limiting the generality
of the foregoing, the Tax Matters Representative (i) shall have the sole and
absolute authority to make any elections on behalf of the Company permitted to
be made pursuant to the Code or the Treasury Regulations promulgated thereunder
and (ii) without limiting the foregoing, may, in its sole discretion, make an
election on behalf of the Company under Sections 6221(b) or 6226 of the Code, as
amended by the Revised Partnership Audit Procedures, as in effect for the first
Fiscal Year beginning after December 31, 2017 and thereafter, and (iii) may take
all actions the Tax Matters Representative deems necessary or appropriate in
connection with the foregoing.  

(b)Each Member agrees to provide promptly and to update as necessary at any
times requested by the Tax Matters Representative, all information, documents,
self-certifications, tax identification numbers, tax forms, and verifications
thereof, that the Tax Matters Representative deems necessary in connection with
(1) any information required for the Company to determine the scope of
Sections 6221-6235 of the Code, as amended by the Revised Partnership Audit
Procedures; (2) an election by the Company under Section 6221(b) or 6226 of the
Code, as amended by the Revised Partnership Audit Procedures, and (3) an audit
or a final adjustment of the Company by a taxing authority.  Each Member
covenants and agrees to take any action reasonably requested by the Company in
connection with an election by the Company under Section 6221(b) or 6226 of the
Code, amended by the Revised Partnership Audit Procedures, or an audit or a
final adjustment of the Company by a taxing authority (including, without
limitation, promptly filing amended tax returns and promptly paying any related
taxes, including penalties and interest).

42

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(c)To the extent payments are made by the Company on behalf of or with respect
to a current Member, such amounts shall, at the election of the Tax Matters
Representative, (i) be applied to and reduce the next distribution(s) otherwise
payable to such Member under this Agreement or (ii) be paid by the Member to the
Company within thirty (30) days of written notice from the Tax Matters
Representative requesting the payment.  In addition, if any such payment is made
on behalf of or with respect to a former Member, that Member shall pay over to
the Company an amount equal to the amount of such payment (including interest
and penalties) made on behalf of or with respect to it within thirty (30) days
of written notice from the Tax Matters Representative requesting the payment;
provided, that, the Tax Matters Representative, in its sole discretion, may
request the payment of a lower amount than the total payment (including interest
and penalties) made on behalf of and with respect to a former Member. 

(d)The Company shall indemnify and hold harmless the Tax Matters Representative
from and against any loss, liability, damage, cost or expense (including
reasonable attorneys’ fees) sustained or incurred as a result of any act or
decision concerning Company tax matters and within the scope of the Tax Matters
Representative’s responsibilities as the Tax Matters Representative.  The Tax
Matters Representative shall be entitled to rely on the advice of legal counsel
as to the nature and scope of its Tax Matters and authority as the Tax Matters
Representative, and any act or omission of the Tax Matters Representative
pursuant to such advice shall in no event subject the Tax Matters Representative
to liability to the Company or any Member.

(e)The provisions contained in this Section 10.4 shall survive the termination
of the Company, the termination of this Agreement and, with respect to any
Member, the transfer or assignment of any portion of such Member’s interest in
the Company.

10.05No Further Rights to Books and Records. Except for the information required
to be provided to the Members under this Agreement, no Class B Member or Class
B-1 Member shall have the right to demand from the Company, and the Company
shall have no obligation to provide to any Class B Member or Class B-1 Member,
any books or records of the Company.

ARTICLE XI
MISCELLANEOUS

11.01Amendments. (a) The terms and provisions of this Agreement (including, for
the avoidance of doubt, any Exhibit or Schedule hereto) may be modified or
amended at any time and from time to time with the written consent of the
Managing Member and a Majority in Interest of the Class B Members, provided that
the Managing Member may, without the consent of any of the other Members, amend
this Agreement:

(i)to satisfy any requirements, conditions, guidelines or opinions contained in
any opinion, directive, order, ruling or regulation of the Securities and
Exchange Commission, the Internal Revenue Service or any other U.S. federal or
state or non-U.S. governmental agency, or in any U.S. federal or state or
non-U.S. statute, compliance with which the Managing Member deems to be in the
best interest of the Company;

43

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(ii)(A) to ensure that the Company will not be treated as (x) an association
taxable as a corporation for U.S. federal income tax purposes or (y) a “publicly
traded partnership” for purposes of Section 7704 of the Code or (B) to comply
with the then existing requirements of the Code, final or temporary Treasury
Regulations and the rulings of the Internal Revenue Service affecting the
treatment of the Company as a partnership for federal income tax purposes;

(iii)to enable the Company to comply with the requirement of the “liquidation
value safe harbor” election within the meaning of the proposed revenue procedure
of Notice 2005-43, 2005-24 I.R.B. 1, Proposed Treasury Regulations § 1.83-3(1)
or Proposed Treasury Regulations § 1.704-1(b) (4)(xii) at such time, if any, as
such proposed revenue procedure and Treasury Regulations are promulgated in
final or temporary form and made effective as to the Company, and to make any
such other related amendments as may be required by pronouncements or final or
temporary Treasury Regulations issued by the Internal Revenue Service or
Treasury Department after the date of this Agreement and applicable to the
Company;

(iv)to make any change necessary, appropriate or desirable to give effect to the
express intentions and provisions of Section 5.11, so long as such change does
not have a material adverse effect or result in a material adverse change to the
rights or obligations of any sub-class or group of Class B Members specified in
Section 1.05 singularly or the Class B Members as a whole;

(v)to change the name of the Company; or

(vi)to make any other change that is for the benefit of, or not adverse to the
interests of, the Class B Members.

(b)Notwithstanding the provisions of Section 11.01(a), no modification of or
amendment to this Agreement shall be made that will:

(i)materially and adversely affect the rights of a Class B Member or Class B-1
Member in a manner that discriminates against such Class B Member or Class B-1
Member vis-à-vis the other Class B Members or Class B-1 Members, as applicable,
or increase the Capital Contribution obligations of a Class B Member or Class
B-1 Member, without the written consent of such Class B Member or Class B-1
Member, as applicable;

(ii)modify or amend Sections 5.07, 5.08 or 6.02 in a manner adverse to any
Employee Member without the written consent of either (x) such Employee Member
or (y) a Super Majority in Interest of the Class B Members, provided, that (A)
no such modification or amendment pursuant to clause (y) of this Section
11.01(b)(ii) shall be effective unless each Employee Member adversely affected
thereby shall have received at least sixty (60) days’ prior notice thereof, (B)
any such modification or amendment shall only apply to such Employee Member if
such Employee Member is an employee of the Company Group at the end of such
sixty (60) day period and (C) any Employee Member who resigns during such sixty
(60) day notice period shall be subject to such sections as in effect prior to
such amendment or modification, provided, further, however, that the Managing
Member may, without the consent of any of the other Members, modify or amend
Sections 5.07, 5.08 or 6.02 in a manner that applies solely to Members admitted
following the time of such amendment; or

44

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(iii)modify or amend the requirement in any provision of this Agreement
(including this Section 11.01) calling for the consent, vote or approval of a
Majority in Interest of the Class B Members, of a Super Majority in Interest of
the Class B Member or of a Class B Member, without the written consent of such
Majority in Interest of the Class B Members, such Super Majority in Interest of
the Class B Members or such Class B Member, as the case may be.

11.02Severability. If any term, provision, agreement, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
agreements, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not effected in any manner materially adverse to any party. Upon such a
determination, the parties hereof shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

11.03Notices. All notices to the Company shall be addressed to its principal
office. All notices addressed to a Member or his Legal Representative or to the
Members as a group shall be addressed to such Member or Legal Representative or
Members at the address of such Member or Legal Representative for the Members
set forth on the Register of Members. Any Member or the Legal Representative of
any Member may designate a new address by notice to such effect given to the
Company. All notices and other communications to be given to a Member or his
Legal Representative shall be sufficiently given for all purposes hereunder (a)
when received, if in writing and delivered by hand, (b) two (2) Business Days
following deposit with a nationally recognized courier or overnight delivery
service, (c) three (3) days after being mailed by certified or registered mail,
return receipt requested, with appropriate postage prepaid, or (d) when sent, if
sent in the form of an e-mail message or facsimile if receipt thereof is
confirmed by telephone.

11.04No Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other subsequent breach or condition, whether of
like or different nature.

11.05Copy on File. Each Member hereby agrees that one executed counterpart of
this Agreement or set of executed counterparts shall be held at the principal
office of the Company, that a Certificate of Formation and all amendments
thereto shall be filed in the Office of the Secretary of State of Delaware and
copies thereof shall be held at the principal office of the Company and that
there shall be distributed to each Member, upon the request of such Member, a
conformed copy of this Agreement, as amended from time to time.

11.06Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

11.07Binding Effect. Except as otherwise provided in this Agreement, every
covenant, term, and provision of this Agreement shall be binding upon and inure
to the benefit of the Members and their respective heirs, personal
representatives, successors, permitted transferees and permitted assigns.

45

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

11.08Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement, whether written or oral, among the parties with
regard to the subject matter of this Agreement and supersedes all prior
agreements and understandings with respect to such subject matter.

11.09Other Activities. Neither the Company nor any Member (or any Affiliate of
any Member) shall have any right by virtue of this Agreement either to
participate in or to share in any other now existing or future ventures,
activities or opportunities of any of the other Members or their Affiliates, or
in the income or proceeds derived from such ventures, activities or
opportunities.

11.10Further Assurances. Each Member agrees to execute and deliver any and all
additional instruments and documents and do any and all acts and things as may
be necessary or expedient to effectuate more fully this Agreement or any
provisions hereof or to carry on the business contemplated hereunder.

11.11Counterparts. This Agreement may be executed in one or more counterparts,
including counterparts executed by additional Class B Members or Class B-1
Members admitted to the Company, and each of such counterparts shall, for all
purposes, be deemed to be an original, but all of such counterparts shall
constitute one and the same instrument.

11.12Table of Contents and Captions Not Part of Agreement. The table of contents
and captions contained in this Agreement are inserted only as a matter of
convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provisions hereof.

11.13Waiver of Right to Partition. Each of the Members irrevocably waives during
the term of the Company any right that such Member may have to maintain any
action for partition with respect to the property and assets of the Company, and
hereby agrees not to file a bill for a membership accounting or otherwise
proceed adversely in any manner whatsoever against the other Members or the
Company, except for bad faith, gross negligence, fraud, intentional misconduct
or violation of this Agreement.

[Signatures on next page]

 

46

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
30th day of December, 2019.

MANAGING MEMBER:

 

PZENA INVESTMENT MANAGEMENT, INC.

 

BY:

 

/s/ Richard S. Pzena

 

 

Name: Richard S. Pzena

 

 

Title: Chief Executive Officer

 

CLASS B MEMBERS:

 

PZENA INVESTMENT MANAGEMENT, INC., as Attorney-in-Fact for each of the Class B
Members

 

BY:

 

/s/ Richard S. Pzena

 

 

Name: Richard S. Pzena

 

 

Title: Chief Executive Officer

 

 

 

 

[Signature Page to Pzena A&R LLC Operating Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

2006 Plan

 

 

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

Exhibit B  

EXCHANGE RIGHTS OF CLASS B MEMBERS

ARTICLE I
GENERAL PROVISIONS

1.01.General. This Exhibit B is a part of the Amended and Restated Operating
Agreement of Pzena Investment Management, LLC, dated as of [•] , 2019 (the
“Agreement”). Capitalized terms used in this Exhibit B have the respective
meanings given to them in Section 1.2 hereof or, if not defined therein, in
Section 1.08 of the Agreement. Except as otherwise provided herein, references
to Sections in this Exhibit B shall be references to Sections of this Exhibit B.
In the event that the Company is dissolved pursuant to the Agreement, any
exchange right provided in this Exhibit B shall expire on the final distribution
of the assets of the Company.

1.02Certain Definitions. As used in this Exhibit, the following terms shall have
the following meanings:

“Annual Period” shall mean (a) the First Period and (b) each annual period
beginning on a date after the First Period and ending on an annual anniversary
of the IPO Date.

“Certificate” shall mean the Amended and Restated Certificate of Incorporation
of Pzena Inc., filed with the Secretary of State of the State of Delaware on
October 30, 2007, as thereafter amended from time to time.

“Class A Shares” shall mean shares of Class A Common Stock of Pzena Inc.

“Class B Shares” shall mean shares of Class B Common Stock of Pzena Inc.

“Closing” has the meaning set forth in Section 2.4(a).

“Closing Date” has the meaning set forth in Section 2.4(a).

“Employee Member Group” has the meaning set forth in Section 2.2(a)(i).

“Exchange” shall mean the exchange by a Class B Member of one or more Class B
Units for an equal number of Class A Shares pursuant to the provisions of this
Exhibit B.

“Exchange Date” has the meaning set forth in Section 2.3(a).

“Exchange Notice” has the meaning set forth in Section 2.1(b).

“Exchange Request” has the meaning set forth in Section 2.3.

“First Effective Date” shall mean the first effective date of a registration
statement on Form S-3 filed by Pzena Inc.

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

“First Period” shall mean the period commencing on the First Effective Date and
ending on the second anniversary of the IPO Date.

“Issued Incentive Units” shall mean the following Class B Units issued after
October 30, 2007 and prior to March 5, 2012: (i) 403,036 Class B Units granted
pursuant to the Company’s Amended and Restated 2006 Equity Incentive Plan, and
(ii) the 216,501 Class B Units granted pursuant to the Company’s Amended and
Restated Bonus Plan.

“IPO Date” shall mean the date of the closing of the initial public offering of
the Class A Shares.

“Registration Rights Agreement” shall mean the Resale and Registration Rights
Agreement, dated as of October 30, 2007, by and among Pzena Inc. and the Holders
named on the signature pages thereto.

ARTICLE II
EXCHANGE

2.01.Exchange Dates; Exchange Notices.

(a)The Managing Member shall establish one or more dates in each Annual Period
as a date on which the Class B Members shall be permitted to Exchange their
Class B Units (such date, an “Exchange Date”), provided that the Managing Member
may, by notice to each Class B Member, postpone any Exchange Date one or more
times.  For the avoidance of doubt, the Managing Member may establish as many
Exchange Dates as it shall determine in its sole discretion.

(b)The Managing Member shall provide, in respect of at least one (1) Exchange
Date in each Annual Period, a written notice (an “Exchange Notice”) to all Class
B Members at least fifteen (15) calendar days prior to such Exchange Date. In
respect of any other Exchange Date within such Annual Period, the Managing
Member may provide an Exchange Notice to one or more Class B Members such number
of days prior to such Exchange Date as the Managing Member may determine in its
sole discretion.

(c)The Managing Member may permit, in writing or orally, one or more Class B
Members to submit Exchange Requests, such permission to be granted, withheld or
granted on such terms and conditions as determined by the Managing Member in its
sole discretion.

2.02Permissible Exchanges by Class B Members.

(a)Employee Members.

(1)General Rule. Subject to Sections 2.2(a)(ii) and (iii), 2.2(c) and 2.5,
during any Annual Period commencing on or following the First Effective Date and
until the date of termination of employment of an Employee Member, each Employee
Member and all Permitted Transferees of such Employee Member (collectively, the
“Employee Member Group”) shall be permitted collectively to Exchange a number of
vested Class B Units in an amount of up

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

to fifteen percent (15%) of the aggregate number of vested and unvested Class B
Units held by such Employee Member Group as of the first day of such Annual
Period in which the applicable Exchange occurs, provided that, in the event the
members of an Employee Member Group submit requests to Exchange a number of
vested Class B Units that is greater than the number permitted under this
Section 2.2(a)(i) and such members are unable to resolve any dispute among
themselves as to the number of Class B Units that each member may Exchange
within five (5) Business Days of notice by the Managing Member of such dispute,
then each member of such Employee Member Group shall be permitted to Exchange a
number of vested Class B Units in an amount of up to fifteen percent (15%) of
the vested and unvested Class B Units held by such member of such Employee
Member Group as of the first Business Day of such Annual Period.

(2)Initial Managing Principals. Notwithstanding Section 2.2(a)(i) but subject to
Sections 2.2(c) and 2.5, during the period beginning on the day following the
date of termination of employment of an Initial Managing Principal and ending on
and including the third anniversary of such date, no Initial Managing Principal,
nor any Permitted Transferee of such Initial Managing Principal, may Exchange
vested Class B Units held by such Initial Managing Principal or such Permitted
Transferee, as the case may be. Thereafter, an Initial Managing Principal and
his Permitted Transferees shall be permitted to Exchange any or all of the
vested Class B Units held by such Initial Managing Principal and his Permitted
Transferees.

(3)Ordinary Employee Members. Notwithstanding Section 2.2(a)(i) but subject to
Sections 2.2(c) and 2.5, (A) during the period beginning on the day following
the date of termination of employment of an Ordinary Employee Member and ending
on and including the first anniversary of such date, no Ordinary Employee
Member, nor any Permitted Transferee of such Ordinary Employee Member, may
Exchange vested Class B Units held by such Ordinary Employee Member or such
Permitted Transferee, as the case may be and (B) beginning on the day following
the first anniversary of the date of termination of employment of an Ordinary
Employee Member and ending six months thereafter, if an Exchange Date occurs
during such six month period, an Ordinary Employee Member, and each Permitted
Transferee of such Ordinary Employee Member, shall be permitted to Exchange any
number of vested Class B Units, provided that, except as may be agreed in
writing by the Managing Member, such Ordinary Employee Member shall continue to
hold throughout such period at least twenty-five percent (25%) of the aggregate
number of vested and unvested Class B Units held by such Ordinary Employee
Member and all Permitted Transferees of such Ordinary Employee Member on the
date of termination of employment of such Ordinary Employee Member. Thereafter,
an Ordinary Employee Member and all Permitted Transferees of such Ordinary
Employee Member shall be permitted to Exchange any or all of the vested Class B
Units held by such Ordinary Employee Member and such Permitted Transferees.

(b)Non-Employee Members. Subject to Sections 2.2(c) and 2.5, during any Annual
Period that begins on the First Effective Date and ends on the third anniversary
of the IPO Date, each Non-Employee Member shall be permitted to Exchange a
number of vested Class B Units in an amount up to fifteen percent (15%) of the
aggregate number of vested and unvested Class B Units held by such Non-Employee
Member as of the first day of such Annual Period in which the applicable
Exchange occurs. Following the third anniversary of the date hereof, each
Non-Employee Member shall be permitted to Exchange any or all of the vested
Class B Units held by such Non-Employee Member on an applicable Exchange Date.

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(c)Exceptions.  Notwithstanding Section 2.2(a) and (b), (i) following the First
Effective Date, the Managing Member may permit any Class B Member to exchange
vested Class B units in amounts exceeding those described in Section 2.2(a) and
(b), which permission may be withheld, delayed, or granted on such terms and
conditions as the Managing Member may determine in its sole discretion and (ii)
in the event that the amount of income taxes payable by a member of an Employee
Member Group due to the grant or vesting of Class B Units, the exercise of
options to acquire Class B Units and/or the Exchange of Class B Units for Class
A Shares (whether or not such member is or was an employee of the Company Group
at the time that such tax payment obligation arises) exceeds the net proceeds
such member would receive upon the sale of the Class A Shares issued to such
member in exchange for vested Class B Units pursuant to this Section 2.2(a), as
reasonably determined by the Managing Member based upon such reasonable
simplifying assumptions as the Managing Member may make, such member shall
instead be entitled to Exchange for Class A Shares the number of vested Class B
Units such that the net proceeds from the sale of such Class A Shares would
enable such member to satisfy such tax obligations, as reasonably determined by
the Managing Member.

(d)Restrictions on Class A Shares. Each Class B Member hereby acknowledges and
agrees that (i) neither the Company nor the Managing Member shall have any
obligation to deliver Class A Shares that have been registered under the
Securities Act, and (ii) the Company reserves the right on any Exchange Date to
provide registered Class A Shares, unregistered Class A Shares or any
combination of thereof, as it may determine in its sole discretion. The Managing
Member and the Company reserve the right to cause certificates evidencing such
Class A Shares to be imprinted with legends as to restrictions on transfer that
it may deem necessary or appropriate, including legends as to applicable U.S.
federal or state securities laws or other legal or contractual restrictions and
may require any Class B Member to which Class A Shares are to be distributed to
agree in writing (i) that such Class A Shares will not be transferred except in
compliance with such restrictions and (b) to such other matters as the Managing
Member may deem reasonably necessary or appropriate in light of applicable law
and existing agreements.

(e)Unvested Class B Units. For the avoidance of doubt, a Class B Member may not
Exchange any unvested Class B Units at any time.

(f)Notwithstanding anything else in this Section 2.02, this Exhibit or the
Agreement, (i) no Class B Units may be exchanged until the first day after the
first anniversary of the date or original issuance of each Class B Unit, and (2)
none of the Issued Incentive Units may be exchanged until March 6, 2013.

(g)Notwithstanding anything else to the contrary in paragraphs (a) or (b) of
this Section 2.02 or Section 2.01 of this Exhibit B, (i) the Company may grant
Class B Units-based awards under any of the Plans after November 1, 2014 (a
“Future Plan Award”) pursuant to an award agreement between the Company and the
grantee whereby the Company and the grantee agree that the first Exchange Date
on which the grantee may exchange any vested Class B Units comprising or
underlying any such Future Plan Award (the “Delayed Exchange Units”) shall be
seven or more years after the date of grant of such Future Plan Awards (the
“Delayed Exchange Date”), (ii) up to all vested Delayed Exchange Units may be
exchanged on the applicable Delayed Exchange Date or any subsequent Exchange
Date established by the

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

Managing Member for the exchange of all vested Delayed Exchange Units or for
exchanges of Class B Units by all Class B Members, irrespective of the 15%
limitation referred to in paragraphs (a) or (b) of Section 2.02 of Exhibit B,
and (iii) with respect to any Exchange Dates occurring before the Delayed
Exchange Date, the Delayed Exchange Units shall not be considered held by the
grantee for purposes of determining the total number of vested and unvested
Units held by the grantee under Section 2.02(a)(1).

2.03.Exchange Request. Upon receiving the Exchange Notice or as permitted by the
Managing Member pursuant to Section 2.1(c), a Class B Member may submit a
request to effect an Exchange by delivering to the Company, not less than
fourteen (14) calendar days prior to an Exchange Date (or such lesser number of
days as the Managing Member may permit in its sole discretion), a written notice
(the “Exchange Request”). An Exchange Request shall set forth the number of
Class B Units such Class B Member elects to exchange for Class A Shares at the
Closing on such Exchange Date. The Class B Member shall represent to each of the
Company and the Managing Member that such Class B Member owns the Class B Units
to be delivered at such Closing pursuant to Section 2.6, free and clear of all
Liens, except as set forth therein, and, if there are any Liens identified in
the Exchange Request, such Class B Member shall covenant that such Class B
Member will deliver at the applicable Closing evidence reasonably satisfactory
to the Company and the Managing Member, that all such Liens have been released.
An Exchange Request is not revocable or modifiable, except with the written
consent of the Managing Member and the Class B Member that submitted the
request.

2.04.Closing Date.

(a)If an Exchange Request has been timely delivered pursuant to Section 2.3,
then, on the next Exchange Date (as may be extended pursuant to this Section
2.4, the “Closing Date”), the parties shall effect the closing (the “Closing”)
of the transactions contemplated by this Article II at the offices of Pzena Inc.
at 320 Park Avenue, 8th Floor, New York, NY 10022, or at such other time, at
such other place, and in such other manner, as the applicable parties to such
Exchange shall agree in writing; provided, however, that, except as may be
determined otherwise by the Company in its sole discretion, if an applicable
Exchange Date falls on a day during which directors, officers or other employees
of Pzena Inc. or any of its affiliates are prohibited by the trading policies of
Pzena Inc. from disposing of equity securities of Pzena Inc., then with respect
to all requested Exchanges, the Closing Date shall instead be deemed to be the
first Business Day after such Exchange Date that such officers and directors are
allowed to dispose of equity securities of Pzena Inc. pursuant to the trading
policies of Pzena Inc.

(b)No Exchange shall be permitted (and, if attempted, shall be void ab initio)
if, in the good faith determination of the Managing Member, such an Exchange
would pose a material risk that the Company would be a “publicly traded
partnership” as defined in Section 7704 of the Code.

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

2.05.Closing Conditions.

(a)The obligations of any of the parties to consummate an Exchange pursuant to
this Article II shall be subject to the conditions that there shall be no
injunction, restraining order or decree of any nature of any Governmental or
Regulatory Authority that is then in effect that restrains or prohibits the
Exchange of Class B Units or the transfer of Class B Shares for redemption.

(b)The obligations of the Company and the Managing Member to consummate an
Exchange pursuant to this Article II with respect to a Class B Member Exchanging
Class B Units at such Closing shall be subject to the following conditions:

(1)Such Class B Member shall have taken all actions reasonably requested by
Pzena Inc. to permit the automatic redemption, immediately following the
Closing, of a number of Class B Shares equal to the number of Class B Units
being Exchanged by such Class B Member at such Closing (including delivery to
the Company of certificates evidencing such number of Class B Shares and
confirmation that any Liens on such Class B Shares shall have been released);
and

(2)If such Class B Member is not a party to the Registration Rights Agreement,
such Class B Member shall have executed and delivered a counterpart signature
page of the Registration Rights Agreement.

(c)The obligations of each Class B Member exchanging Class B Units at such
Closing shall be subject to the following conditions:

(1)Pzena Inc. shall have taken all actions reasonably required to permit the
automatic redemption, immediately following the Closing, of a number of Class B
Shares held by such Class B Member equal to the number of Class B Units being
Exchanged by such Class B Member at such Closing; and

(2)If such Class B Member is not a party to the Registration Rights Agreement,
Pzena Inc. shall have executed and delivered a copy of the Registration Rights
Agreement.

2.06.Closing Deliveries. At each Closing, the Company, the Managing Member and
each Class B Member that has submitted an Exchange Request in respect of such
Closing shall deliver the following:

(a)each such Class B Member shall deliver an instrument of transfer,
substantially in the form of Annex A hereto or otherwise in form reasonably
satisfactory to the Managing Member, sufficient (i) to transfer to the Company
the number of vested Class B Units set forth in the Exchange Request of such
Class B Member and (ii) in the case of an Employee Member, to affirm that such
Class B Member agrees to comply with the covenants contained in Section 5.07 and
5.08 of the Agreement as may be applicable to such Employee Member at that time;

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(b)if applicable, each such Class B Member shall deliver evidence reasonably
satisfactory to the Company and the Managing Member, that all Liens on such
Class B Member’s Class B Units delivered pursuant to this Section 2.6 have been
released;

(c)the Managing Member shall deliver to the Company a certificate or book-entry
credit issued in the name of each such Class B Member representing an amount of
Class A Shares equal to the number of Class B Units such Class B Member elected
to Exchange; and

(d)the Company shall deliver to each such Class B Member a certificate or
book-entry credit representing an amount of Class A Shares equal to the number
of such Class B Units such Class B Member elected to Exchange.

2.07.Expenses. Each party hereto shall bear such party’s own expenses in
connection with the consummation of any of the transactions contemplated hereby,
whether or not any such transaction is ultimately consummated.

2.08Termination of Class B Membership; Cancellation of Class B Units; Issuance
of Class A Units. Upon consummation of each Closing contemplated by this Article
II, each Class B Unit transferred to the Company at such Closing shall be
cancelled, the Company shall issue one Class A Unit to the Managing Member in
respect of each such Class B Unit that was transferred and surrendered, and the
Managing Member shall modify the Register of Members to reflect such
cancellation and issuance. In the event that, as a result of an Exchange a Class
B Member shall cease to hold any vested or unvested Class B Units, such Class B
Member shall cease to be a “member” of the Company for any purpose under the
Agreement or the Act.

2.09Tax Treatment. As required by the Code and the Regulations: (i) the parties
shall report an Exchange consummated hereunder as a taxable sale of Class B
Units by a Class B Member to the Company (in conjunction with an associated
cancellation of Class B Shares) and (ii) no party shall take a contrary position
on any income tax return, amendment thereof or communication with a taxing
authority.

2.10Amendments. This Exhibit B may not be amended except as set forth in Section
11.01 of the Agreement.

 

 

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

ANNEX A

INSTRUMENT OF TRANSFER

This INSTRUMENT OF TRANSFER (this “Instrument”) is made as of the Applicable
Date by the undersigned (the “Transferor”). Capitalized terms used but not
otherwise defined herein shall have the meanings set forth on the signature page
to this Instrument and, if not defined therein, in the Amended and Restated
Operating Agreement (as amended or modified, the “Operating Agreement”) of the
Pzena Investment Management, LLC, a Delaware limited liability company (the
“Company”).

W I T N E S S E T H

WHEREAS, Transferor is the owner of the Applicable Number of vested Class B
Units (the “Transferred Units”) and a party to the Operating Agreement; WHEREAS,
Transferor has submitted to the Company an Exchange Request, dated as of the
Exchange Request Date, electing to exchange (the “Exchange”) the Transferred
Units for an equal number of Class A Shares of Pzena Inc. (the “Exchange
Shares”); and WHEREAS, in connection with the Exchange, Transferor desires to
transfer to the Company all of Transferor’s right, title and interest in, to and
under the Transferred Units. NOW, THEREFORE, in consideration of the promises
and mutual covenants set forth herein and in the Operating Agreement and for
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledges, Transferor hereby agrees as follows:

1.Transfer. Transferor hereby transfers, assigns and delivers to the Company,
free and clear of all Liens, all of Transferor’s right, title and interest in,
to and under the Transferred Units.

2.Representations and Warranties. Transferor hereby represents and warrants to
the Company as follows:

(a)Transferred Units. Immediately prior to giving effect to the transfer
contemplated by this Instrument, Transferor owns, beneficially and of record,
the Transferred Units free and clear of any Liens.

(b)Authority of Transferor. If Transferor is not a natural person, Transferor is
duly formed or organized, validly existing and in good standing under the laws
of the jurisdiction in which Transferor was formed or organized. Transferor has
full right, authority, power and legal capacity to enter into this Instrument
and each agreement, document and instrument to be executed and delivered by
Transferor pursuant to, or as contemplated by, this Instrument and to carry out
the transactions contemplated hereby and thereby. This Instrument and each
agreement, document and instrument executed and delivered by Transferor pursuant
to, or as contemplated by, this Instrument constitutes, or when executed and
delivered will constitute, the legal, valid and binding obligations of
Transferor enforceable in accordance with their respective terms. The execution,
delivery and performance by Transferor of this Instrument and each such other
agreement, document and instrument:

 

(i)

does not and will not violate any laws applicable to Transferor, or require
Transferor to obtain any approval, consent or waiver of, or make any filing
with, any person or entity (governmental or otherwise) that has not been
obtained or made;

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

 

(ii)

does not and will not result in a breach of, constitute a default under,
accelerate any obligation under, or give rise to a right of termination of, any
agreement, contract, instrument, lien, security interest, lease, permit,
authorization, order, writ, judgment, injunction, decree, determination or
arbitration award to which Transferor is a party or by which the property of
Transferor is bound or affected, or result in the creation or imposition of any
Lien on any of the assets of Transferor; and

 

(iii)

in the event that Transferor is not a natural person, does not and will not
violate any provision of any organization document of Transferor.

3.Employee Member Acknowledgement. In the event Transferor is an Employee
Member, Transferor hereby acknowledges that he or she is receiving a significant
economic benefit by Exchanging the otherwise illiquid Transferred Units into the
Exchange Shares and therefore reaffirms his or her obligation to comply with the
restive covenants contained in Sections 5.07 and 5.08 of the Operating Agreement
as may be applicable to such Employee Member on and following the date hereof.

4.Further Assurance. Transferor hereby agrees to execute and deliver such
further agreements and instruments and take such other actions as may be
necessary to make effective the transfer contemplated by this Instrument.

5.Successors and Assigns. This Instrument shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

6.Governing Law. This Instrument shall be governed by and construed and enforced
in accordance with the law of the State of Delaware, without regard to
principles of conflict of laws.

7.Descriptive Headings. The descriptive headings in this Instrument are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provision of this Instrument.

8.Counterparts. This Instrument may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.

9.Entire Agreement. This Instrument and any other schedules, certificates, lists
and documents referred to herein, and any documents executed by any of the
parties simultaneously herewith or pursuant thereto, constitutes the entire
agreement of the parties hereto, except as expressly provided herein, and
supersedes all prior agreements and understandings, discussions, negotiations
and communications, written and oral, among the parties with respect to the
subject matter hereof.

[Remainder of page intentionally left blank]

 

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound hereby, Transferor has
executed this Instrument as of the Applicable Date.

 

 

TRANSFEROR:

 

Name:

 

Acknowledged and accepted

as of the Applicable Date by:

 

PZENA INVESTMENT MANAGEMENT, LLC

 

Name:

Title:

 

 

 

Certain Defined Terms

 

 

 

Applicable Date:

 

 

 

 

 

Transferor:

 

 

 

 

 

Applicable Number:

 

 

 

 

 

Exchange Request Date:

 

 

 

 

[Signature Page to Instrument of Transfer]

 

 

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

Exhibit C

Registration Rights Agreement

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

Exhibit D

EXCHANGE RIGHTS OF CLASS B-1 MEMBERS

ARTICLE I
GENERAL PROVISIONS

1.01.General.  This Exhibit D is a part of the Amended and Restated Operating
Agreement of Pzena Investment Management, LLC, dated as of [_______], 2019 (the
“Agreement”).  Capitalized terms used in this Exhibit D have the respective
meanings given to them in Section 1.02 hereof or, if not defined therein, in
Section 1.08 of the Agreement.  Except as otherwise provided herein, references
to Sections in this Exhibit D shall be references to Sections of this Exhibit
D.  In the event that the Company is dissolved pursuant to the Agreement, any
exchange right provided in this Exhibit D shall expire on the final distribution
of the assets of the Company.

1.02Certain Definitions.  As used in this Exhibit, the following terms shall
have the following meanings:

“Aggregate Residual Value” shall mean the product of (i) the applicable Residual
Value per Unit multiplied by (ii) the number of such Class B-1 Units exchanged
by a Class B-1 Member on an Exchange Date.

“Annual Period” shall mean each annual period each annual period beginning on
October 31 of each year and ending on October 30 of the following year.

“Certificate” shall mean the Amended and Restated Certificate of Incorporation
of Pzena Inc., filed with the Secretary of State of the State of Delaware on
October 30, 2007, as thereafter amended from time to time.

“Class A Shares” shall mean shares of Class A Common Stock of Pzena Inc.

“Class B Shares” shall mean shares of Class B Common Stock of Pzena Inc.

“Closing” has the meaning set forth in Section 2.04(a).

“Closing Date” has the meaning set forth in Section 2.04(a).

“Closing Date Value” shall mean the closing price of the Class A Shares on the
applicable Exchange Date.

“Employee Member Group” has the meaning set forth in Section 2.02(a).

“Exchange” shall mean the exchange by a Class B-1 Member of one or more vested
Class B-1 Units for Exchange Shares pursuant to the provisions of this Exhibit
D.

“Exchange Date” has the meaning set forth in Section 2.01(a).

“Exchange Notice” has the meaning set forth in Section 2.01(b).

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

“Exchange Shares” shall mean the number of Class A Shares obtained by dividing
the Aggregate Residual Value of the Class B-1 Units exchanged by a Class B-1
Member on any Exchange Date by the Closing Date Value and subtracting the
Fractional Remainder.

“Fractional Remainder” shall mean the number of fractional Class A Shares in
excess of the whole number of Class A Shares obtained by dividing the Aggregate
Residual Value of the Class B-1 Units exchanged by a Class B-1 Member on any
Exchange Date by the Closing Date Value.

“Post 12-Month Exchange Date” has the meaning set forth in Section 2.02(a).

“Post 18-Month Exchange Date” has the meaning set forth in Section 2.02(a).

“Registration Rights Agreement” shall mean the Resale and Registration Rights
Agreement, dated as of October 30, 2007, by and among Pzena Inc. and the Holders
named on the signature pages thereto.

“Residual Cash Value” shall mean the product of the Fractional Remainder
multiplied by the Closing Date Value.

“Residual Value Per Unit” shall mean the difference between (i) the Closing Date
Value minus (ii) the closing price of the Class A Shares on the date of issuance
of a Class B-1 Unit, as adjusted to reflect the value of accumulated earnings
yet to be distributed, as reasonably determined by Company.

“Termination Date” has the meaning set forth in Section 2.02(a).

ARTICLE II
EXCHANGE

2.01.Exchange Dates; Exchange Notices.

(a)The Managing Member shall establish one or more dates in each Annual Period
as a date on which certain Class B-1 Members shall be required, in accordance
with the terms and timing described in Section 2.02 below, to Exchange their
Class B-1 Units (such date, an “Exchange Date”), provided that the Managing
Member may, by notice to each Class B-1 Member, postpone any Exchange Date one
or more times.  For the avoidance of doubt, the Managing Member may establish as
many Exchange Dates as it shall determine in its sole discretion.

(b)The Managing Member shall provide, in respect of at least one (1) Exchange
Date in each Annual Period, a written notice (an “Exchange Notice”) to all Class
B-1 Members at least fifteen (15) calendar days prior to such Exchange Date.  In
respect of any other Exchange Date within such Annual Period, the Managing
Member may provide an Exchange Notice to one or more Class B-1 Members such
number of days prior to such Exchange Date as the Managing Member may determine
in its sole discretion.

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

2.02Exchanges by Class B-1 Members.

(a)General Rule.  Subject to Sections 2.02(b) and 2.05, (i) on the first
Exchange Date following the first anniversary of the date of termination of
employment of an Employee Member (such date of termination for each such
Employee Member, the “Termination Date” and such first anniversary, the “Post
12-Month Exchange Date”), each Employee Member and all Permitted Transferees of
such Employee Member (collectively, the “Employee Member Group”) shall Exchange
a number of vested Class B-1 Units in an amount of seventy-five percent (75%) of
the aggregate number of vested Class B-1 Units held by each member of such
Employee Member Group as of the Post 12-Month Exchange Date and (ii) on the
first Exchange Date following the 18-month anniversary of the Termination Date
(the “Post 18-Month Exchange Date”), each member of the Employee Member Group
shall Exchange all of the remaining Vested Class B-1 Units held by such member
of such Employee Member Group as of the Post 18-Month Exchange Date.

(b)Exceptions.  Notwithstanding Section 2.02(a), the Managing Member may permit
any Class B-1 Member to exchange vested Class B-1 units in amounts exceeding
those described in Section 2.02(a), which permission may be withheld, delayed,
or granted on such terms and conditions as the Managing Member may determine in
its sole discretion.

(c)Restrictions on Class A Shares.  Each Class B-1 Member hereby acknowledges
and agrees that (i) neither the Company nor the Managing Member shall have any
obligation to deliver Class A Shares that have been registered under the
Securities Act, and (ii) the Company reserves the right on any Exchange Date to
provide registered Class A Shares, unregistered Class A Shares or any
combination of thereof, as it may determine in its sole discretion.  The
Managing Member and the Company reserve the right to cause certificates
evidencing such Class A Shares to be imprinted with legends as to restrictions
on transfer that it may deem necessary or appropriate, including legends as to
applicable U.S. federal or state securities laws or other legal or contractual
restrictions and may require any Class B-1 Member to which Class A Shares are to
be distributed to agree in writing (i) that such Class A Shares will not be
transferred except in compliance with such restrictions and (b) to such other
matters as the Managing Member may deem reasonably necessary or appropriate in
light of applicable law and existing agreements.

(d)Unvested Class B-1 Units.  For the avoidance of doubt, a Class B-1 Member or
Permitted Transferee may not Exchange any unvested Class B-1 Units at any time.

2.03.Exchange Representations.  As of any applicable Exchange Date, each Class
B-1 Member and Permitted Transferee shall represent to each of the Company and
the Managing Member that such Class B-1 Member or Permitted Transferee owns the
Class B-1 Units to be delivered at such Closing pursuant to Section 2.06, free
and clear of all Liens, except as set forth in a certificate delivered to the
Company, and, if there are any such Liens set forth in such certificate, such
Class B-1 Member or Permitted Transferee shall covenant that such Class B-1
Member or Permitted Transferee will deliver at the applicable Closing evidence
reasonably satisfactory to the Company and the Managing Member, that all such
Liens have been released.  

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

2.04.Closing Date.

(a)On each applicable Exchange Date (as may be extended pursuant to this Section
2.04, the “Closing Date”), the parties shall effect the closing (the “Closing”)
of the transactions contemplated by this Article II at the offices of Pzena Inc.
at 320 Park Avenue, 8th Floor, New York, NY 10022, or at such other time, at
such other place, and in such other manner, as the applicable parties to such
Exchange shall agree in writing; provided, however, that, except as may be
determined otherwise by the Company in its sole discretion, if an applicable
Exchange Date falls on a day during which directors, officers or other employees
of Pzena Inc. or any of its affiliates are prohibited by the trading policies of
Pzena Inc. from disposing of equity securities of Pzena Inc., then with respect
to all applicable Exchanges, the Closing Date shall instead be deemed to be the
first Business Day after such Exchange Date that such officers and directors are
allowed to dispose of equity securities of Pzena Inc. pursuant to the trading
policies of Pzena Inc.

(b)No Exchange shall be permitted (and, if attempted, shall be void ab initio)
if, in the good faith determination of the Managing Member, such an Exchange
would pose a material risk that the Company would be a “publicly traded
partnership” as defined in Section 7704 of the Code.

2.05.Closing Conditions.

(a)The obligations of any of the parties to consummate an Exchange pursuant to
this Article II shall be subject to the conditions that there shall be no
injunction, restraining order or decree of any nature of any Governmental or
Regulatory Authority that is then in effect that restrains or prohibits the
Exchange of Class B-1 Units or the transfer of Class B-1 Shares for redemption.

(b)The obligations of the Company and the Managing Member to consummate an
Exchange pursuant to this Article II with respect to a Class B-1 Member or
Permitted Transferee Exchanging Class B-1 Units at such Closing that is not a
party to the Registration Rights Agreement shall be subject to the execution and
delivery by such Class B-1 Member or Permitted Transferee of a counterpart
signature page of the Registration Rights Agreement.

(c)The obligations of each Class B-1 Member or Permitted Transferee exchanging
Class B-1 Units at such Closing that is not a party to the Registration Rights
Agreement shall be subject to the execution and delivery by Pzena Inc. of a
counterpart signature page of the Registration Rights Agreement.

2.06.Closing Deliveries.  At each Closing, the Company, the Managing Member and
each Class B-1 Member and Permitted Transferee participating in an Exchange in
respect of such Closing shall deliver the following:

(a)each such Class B-1 Member or Permitted Transferee shall deliver an
instrument of transfer, substantially in the form of Annex A hereto or otherwise
in form reasonably satisfactory to the Managing Member, sufficient (i) to
transfer to the Company the number of vested Class B-1 Units subject to the
Exchange of such Class B-1 Member or Permitted Transferee and (ii) in the case
of an Employee Member, to affirm that such Class B-1 Member agrees to comply
with the covenants contained in Section 5.07 and 5.08 of the Agreement as may be
applicable to such Employee Member at that time;

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

(b)if applicable, each such Class B-1 Member or Permitted Transferee shall
deliver evidence reasonably satisfactory to the Company and the Managing Member,
that all Liens on such Class B-1 Member’s Class B-1 Units delivered pursuant to
this Section 2.06 have been released;

(c)each such Class B-1 Member or Permitted Transferee shall deliver a
non-foreign affidavit dated as of the date of the Closing, in form and substance
required under the Treasury Regulations issued pursuant to Code Section 1445 and
1446, stating that such Class B-1 Member or Permitted Transferee is not a
“foreign person” as defined in Code Section 1445 and 1446, and an IRS Form W-9
claiming a complete exemption from backup withholding;1

(d)the Managing Member shall deliver to the Company a certificate or book-entry
credit issued in the name of each such Class B-1 Member or Permitted Transferee
representing the Exchange Shares; and

(e)the Company shall deliver to each such Class B-1 Member or Permitted
Transferee a certificate or book-entry credit representing the Exchange Shares
and a cash payment equal to the Residual Cash Value.

2.07.Expenses.  Each party hereto shall bear such party’s own expenses in
connection with the consummation of any of the transactions contemplated hereby,
whether or not any such transaction is ultimately consummated.

2.08Termination of Class B-1 Membership; Cancellation of Class B-1 Units;
Issuance of Class A Units.  Upon consummation of each Closing contemplated by
this Article II, each Class B-1 Unit transferred to the Company at such Closing
shall be cancelled, the Company shall issue one Class A Unit to the Managing
Member in respect of each such Class B-1 Unit that was transferred and
surrendered, and the Managing Member shall modify the Register of Members to
reflect such cancellation and issuance.  In the event that, as a result of an
Exchange a Class B-1 Member or Permitted Transferee shall cease to hold any
vested or unvested Units, such Class B-1 Member or Permitted Transferee shall
cease to be a “member” of the Company for any purpose under the Agreement or the
Act.

2.09Tax Treatment.  As required by the Code and the Regulations: (i) the parties
shall report an Exchange consummated hereunder as a taxable sale of Class B-1
Units by a Class B-1 Member or Permitted Transferee to the Company and (ii) no
party shall take a contrary position on any income tax return or amendment
thereof unless challenged by a taxing authority.

2.10Amendments.  This Exhibit D may not be amended except as set forth in
Section 11.01 of the Agreement.

 

1 

Note to Pzena – Presumably member should also deliver a FIRPTA/1446(f)
certificate.  To be discussed if there are to be any foreign
holders.  Presumably this should also be replicated for Class B/Class A
exchanges.

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

ANNEX A

INSTRUMENT OF TRANSFER

This INSTRUMENT OF TRANSFER (this “Instrument”) is made as of the Applicable
Date by the undersigned (the “Transferor”).  Capitalized terms used but not
otherwise defined herein shall have the meanings set forth on the signature page
to this Instrument and, if not defined therein, in the Amended and Restated
Operating Agreement (as amended or modified, the “Operating Agreement”) of the
Pzena Investment Management, LLC, a Delaware limited liability company (the
“Company”).

W I T N E S S E T H

WHEREAS, Transferor is the owner of the Applicable Number of vested Class B-1
Units (the “Transferred Units”) and a party to the Operating Agreement; WHEREAS,
Transferor has submitted to the Company an Exchange Request, dated as of the
Exchange Request Date, electing to exchange (the “Exchange”) the Transferred
Units for a number of Class A Shares of Pzena Inc. (the “Exchange Shares”); and
WHEREAS, in connection with the Exchange, Transferor desires to transfer to the
Company all of Transferor’s right, title and interest in, to and under the
Transferred Units. NOW, THEREFORE, in consideration of the promises and mutual
covenants set forth herein and in the Operating Agreement and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledges, Transferor hereby agrees as follows:

1.Transfer.  Transferor hereby transfers, assigns and delivers to the Company,
free and clear of all Liens, all of Transferor’s right, title and interest in,
to and under the Transferred Units.

2.Representations and Warranties.  Transferor hereby represents and warrants to
the Company as follows:

(a)Transferred Units.  Immediately prior to giving effect to the transfer
contemplated by this Instrument, Transferor owns, beneficially and of record,
the Transferred Units free and clear of any Liens.

(b)Authority of Transferor.  If Transferor is not a natural person, Transferor
is duly formed or organized, validly existing and in good standing under the
laws of the jurisdiction in which Transferor was formed or
organized.  Transferor has full right, authority, power and legal capacity to
enter into this Instrument and each agreement, document and instrument to be
executed and delivered by Transferor pursuant to, or as contemplated by, this
Instrument and to carry out the transactions contemplated hereby and
thereby.  This Instrument and each agreement, document and instrument executed
and delivered by Transferor pursuant to, or as contemplated by, this Instrument
constitutes, or when executed and delivered will constitute, the legal, valid
and binding obligations of Transferor enforceable in accordance with their
respective terms.  The execution, delivery and performance by Transferor of this
Instrument and each such other agreement, document and instrument:

 

(i)

does not and will not violate any laws applicable to Transferor, or require
Transferor to obtain any approval, consent or waiver of, or make any filing
with, any person or entity (governmental or otherwise) that has not been
obtained or made;

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

 

(ii)

does not and will not result in a breach of, constitute a default under,
accelerate any obligation under, or give rise to a right of termination of, any
agreement, contract, instrument, lien, security interest, lease, permit,
authorization, order, writ, judgment, injunction, decree, determination or
arbitration award to which Transferor is a party or by which the property of
Transferor is bound or affected, or result in the creation or imposition of any
Lien on any of the assets of Transferor; and

 

(iii)

in the event that Transferor is not a natural person, does not and will not
violate any provision of any organization document of Transferor.

3.[Employee Member] Acknowledgement.  [In the event Transferor is an Employee
Member,] Transferor hereby acknowledges that he or she is receiving a
significant economic benefit by Exchanging the otherwise illiquid Transferred
Units into the Exchange Shares and therefore reaffirms his or her obligation to
comply with the restive covenants contained in Sections 5.07 and 5.08 of the
Operating Agreement as may be applicable to such Employee Member on and
following the date hereof.

4.Further Assurance.  Transferor hereby agrees to execute and deliver such
further agreements and instruments and take such other actions as may be
necessary to make effective the transfer contemplated by this Instrument.

5.Successors and Assigns.  This Instrument shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

6.Governing Law.  This Instrument shall be governed by and construed and
enforced in accordance with the law of the State of Delaware, without regard to
principles of conflict of laws.

7.Descriptive Headings.  The descriptive headings in this Instrument are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provision of this Instrument.

8.Counterparts.  This Instrument may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.

9.Entire Agreement.  This Instrument and any other schedules, certificates,
lists and documents referred to herein, and any documents executed by any of the
parties simultaneously herewith or pursuant thereto, constitutes the entire
agreement of the parties hereto, except as expressly provided herein, and
supersedes all prior agreements and understandings, discussions, negotiations
and communications, written and oral, among the parties with respect to the
subject matter hereof.

[Remainder of page intentionally left blank]

 

 

DB1/ 109886103.10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound hereby, Transferor has
executed this Instrument as of the Applicable Date.

 

TRANSFEROR:

 

Name:

 

Acknowledged and accepted

as of the Applicable Date by:

 

PZENA INVESTMENT MANAGEMENT, LLC

 

Name:

Title:

 

 

 

Certain Defined Terms

 

 

 

Applicable Date:

 

 

 

 

 

Transferor:

 

 

 

 

 

Applicable Number:

 

 

 

 

 

Exchange Request Date:

 

 

 

 

 

[Signature Page to Instrument of Transfer]

DB1/ 109886103.10